UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM10-K þ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-35382 GSE Holding, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 77-0619069 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 19103 Gundle Road, Houston, Texas (Address of Principal Executive Offices) (Zip Code) (281) 443-8564 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Common Stock, par value $0.01 per share Indicate by a check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d)of the Act.Yes o No þ Indicate by check mark whether the registrant(1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filerþ Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).Yes o No þ As of June 28, 2013, the aggregate market value of voting and non-voting common stock held by non-affiliates of the registrant, based on the closing sales price for the registrant’s common stock on that date, as reported on the New York Stock Exchange was $51,842,369. On March 5, 2014, the registrant’s common stock ceased to be listed on the New York Stock Exchange. Also on March 5, 2014, trading of the registrant’s common stock commenced on the OTCQB Marketplace under the trading symbol “GSEH,” and the registrant’s common stock continues to trade on the OTCQB Marketplace as of the date of this Annual Report on Form 10-K. As of March 25, 2014, 20,362,321 shares of the registrant’s common stock were outstanding. DOCUMENTS INCORPORATED BY REFERENCE None GSE Holding, Inc. FORM 10-K For the Fiscal Year Ended December 31, 2013 TABLE OF CONTENTS Page PART I Item 1. Business 1 Item 1A. Risk Factors 11 Item 1B. Unresolved Staff Comments 25 Item 2. Properties 25 Item 3. Legal Proceedings 25 Item 4. Mine Safety Disclosures 25 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 26 Item 6. Selected Financial Data 28 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 50 Item 8. Financial Statements and Supplementary Data 51 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 80 Item 9A. Controls and Procedures 80 Item 9B. Other Information 81 PART III Item 10. Directors, Executive Officers and Corporate Governance 82 Item 11. Executive Compensation 86 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13. Certain Relationships and Related Transactions, and Director Independence Item 14. Principal Accountant Fees and Services PART IV Item 15. Exhibits and Financial Statement Schedules SIGNATURES EXHIBIT INDEX i FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K contains forward-looking statements that are subject to risks and uncertainties. All statements other than statements of historical fact included in this Annual Report on Form 10-K are forward-looking statements. Forward-looking statements give our current expectations and projections relating to our financial condition, results of operations, plans, objectives, future performance and business. You can identify forward-looking statements by the fact that they do not relate strictly to historical or current facts. These statements may include words such as “anticipate,” “estimate,” “expect,” “project,” “plan,” “intend,” “believe,” “may,” “will,” “should,” “can have,” “likely” and other words and terms of similar meaning in connection with any discussion of the timing or nature of future operating or financial performance or other events. The statements we make regarding the following subjects are forward-looking by their nature. These statements include, but are not limited to, statements about: · the high likelihood that we will voluntarily seek, or be forced to seek, bankruptcy protection; · our beliefs concerning our capital expenditure requirements and liquidity needs; · our ability to complete an acceptable sale of our company as required by our credit agreements; · our beliefs regarding the impact of future regulations; · our ability to secure project bids; · our expectations with respect to our executive officers’ and directors’ future compensation; · our beliefs regarding the anti-takeover effects of certain provisions of our certificate of incorporation, our bylaws and Delaware law; · our plans to strategically pursue emerging growth opportunities in diverse regions and end markets; · our expectations regarding future demand for our products; · our expectation that sales and total gross profits derived from outside North America will increase; · our expectation that our core product strategy of matching product specifications with the application will have a positive impact on our profitability; · our ability to manufacture our higher-margin proprietary products globally; · our belief regarding the sufficiency of insufficiency our cash flows to meet our needs; and · our expectations about future dividends and our plans to retain any future earnings. The preceding list is not intended to be an exhaustive list of all of our forward-looking statements. The forward-looking statements are based on our beliefs, assumptions and expectations of future performance, taking into account the information currently available to us. While we believe that our assumptions are reasonable, we caution that it is very difficult to predict the impact of known factors, and it is impossible for us to anticipate all factors that could affect our actual results. Important factors that could cause actual results to differ materially from our expectations, or cautionary statements, are disclosed under Item 1A, “Risk Factors,” and Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” in this Annual Report on Form 10-K. All written and oral forward-looking statements attributable to us, or persons acting on our behalf, are expressly qualified in their entirety by the cautionary statements as well as other cautionary statements that are made from time to time in our other filings with the Securities Exchange Commission (the “SEC”) and public communications. You should evaluate all forward-looking statements made in this Annual Report on Form 10-K in the context of these risks and uncertainties. We cannot assure you that we will realize the results or developments we expect or anticipate or, even if substantially realized, that they will result in the consequences or affect us or our operations in the way we expect. The forward-looking statements included in this Annual Report on Form 10-K are made only as of the date hereof. We undertake no obligation to update or revise any forward-looking statement as a result of new information, future events or otherwise, except as otherwise required by law. ii PART I ITEM 1. BUSINESS Unless we state otherwise or the context otherwise requires, the terms “we,” “us,” “our,” “GSE,” “GSE Holding,” “our business” and “our company” refer to GSEHolding, Inc. and its consolidated subsidiaries as a combined entity. Sale of the Company As of December31, 2013, we had $201.6 million of total indebtedness outstanding under our credit facilities, principally consisting of borrowings under our first lien senior secured credit facility with General Electric Capital Corporation, Jefferies Finance LLC and certain other financial institutions party thereto (as amended from time to time, the “First Lien Credit Facility”).We have subsequently entered into a secured revolving super priority credit facility with General Electric Capital Corporation and certain other financial institutions party thereto (as amended from time to time, the “Priming Facility”). Pursuant to the terms of the First Lien Credit Facility and Priming Facility, both as amended from time to time, we agreed to pursue a sale process to sell our company and use the proceeds to repay our indebtedness. The First Lien Credit Facility and Priming Facility set forth a series of milestones, requiring, among other things, that an acceptable sale must be completed no later than April 21, 2014 and April 30, 2014, respectively. The failure to meet these deadlines would be an event of default under the First Lien Credit Facility and the Priming Facility. While we believe the Priming Facility will provide liquidity to support operations in the ordinary course of business while we pursue a sale of our company, there can be no assurances that the Priming Facility will be sufficient to continue to fund our operations. We engaged Moelis & Company LLC (“Moelis”), a global investment bank, to assist in a sale process.There can be no assurance that we can conclude an acceptable sale and that if a sale is completed, that our creditors will receive payment in full or that our stockholders will receive any recovery. There is a high likelihood that any sale that takes place will be accomplished through a court-supervised bankruptcy process. If we fail to complete an acceptable sale transaction on the above timeline, we would be in default under our Priming Facility and our First Lien Credit Facility, which would almost certainly result in a bankruptcy filing.Furthermore, we may voluntarily seek, or be forced to seek, bankruptcy protection at any time. For a further discussion of the sale process, see “Sale of the Company” in Note 12 to our consolidated financial statements. Our Business We are a global provider of highly engineered geosynthetic containment solutions for environmental protection and confinement applications. Our products are used in a wide range of infrastructure end markets such as mining, waste management, liquid containment (including water infrastructure, agriculture and aquaculture), coal ash containment and oil and gas. We are one of a few providers with the full suite of products required to deliver customized solutions for complex projects on a worldwide basis, including geomembranes, drainage products, geosynthetic clay liners (“GCLs”), nonwoven geotextiles and specialty products. We sell our products in approximately 100countries and a global infrastructure that includes eight manufacturing facilities located in the United States, Germany, Chile, Egypt, China and Thailand, 27 regional sales and / or marketing offices located in 19countries and engineers and technical salespeople located on six continents. We generate the majority of our sales outside of North America, including 45% from sales into high-growth emerging and frontier markets in Asia, Latin America, Africa and the Middle East. Our comprehensive product offering and global infrastructure, along with our extensive relationships with customers and end-users, provide us with access to high-growth markets worldwide, visibility into upcoming projects and the flexibility to serve customers regardless of geographic location. Geosynthetic lining solutions are mission-critical, and often mandated by regulatory authorities, for the safe containment of materials and groundwater protection across a wide range of applications. Our technologically advanced products are manufactured primarily from polyethylene resins and proprietary additives, and are engineered to high performance specifications such as relative impermeability, structural integrity and resistance to weathering, ultraviolet degradation and extended chemical exposure. Our products are low in cost relative to the total development expenditure of a typical project, as well as to the remediation cost and adverse environmental impact that would result from not using a geosynthetic lining solution. We believe that we derive a pricing premium and margin advantage from our technologically advanced products and our brand name that is well-recognized in the industry for quality, reliability and innovation, each of which are critical factors when purchasing a product that is often required to last in perpetuity. 1 We are one of a few providers that possess the manufacturing capabilities and product breadth to develop solutions that meet the specific performance and regulatory standards required to supply large, complex projects on a global basis. Our manufacturing facilities have one of the broadest geographic presences in the industry and are strategically located to allow us to serve the fastest growing end markets and geographies, to effectively manage our cost structure and to maintain proximity to our customers and suppliers. In addition, we have a global network of engineers and salespeople that work with customers to provide customized solutions. Our engineers also collaborate with international standards organizations to develop regional specifications and standards for existing and new applications; consequently, we help public and private industry engineers to establish the framework of specifications for our industry’s products. We believe that our global infrastructure provides us with a competitive advantage, particularly in emerging and frontier markets, as we are well- positioned to capture new opportunities from the implementation and enforcement of more stringent environmental regulations driven by increasing environmental awareness globally. Our Industry Our industry is highly fragmented due to its relevance to a wide variety of products, applications, end markets and geographies. For the most part, other market participants are small, privately held companies that compete on a local or regional basis and offer only one or a few products. Globally, demand for geosynthetics is influenced by environmental regulations, particularly those involving heap leach mining, landfills and waste ponds for industrial and energy process by-products. For these markets, some type of geosynthetic is typically required to comply with environmental standards for groundwater protection. In the United States, one example of applicable legislation is the Resource Conservation and Recovery Act of 1976, as amended (“RCRA”), which provides legal guidelines for the storage, treatment and disposal of hazardous and nonhazardous solid waste. We focus primarily on the global mining, waste management and liquid containment end markets, and are developing new end markets such as coal ash containment and oil and gas. Although the businesses of many of our customers are, to varying degrees, cyclical and experience periodic upturns and downturns, we believe that there are highly attractive near- to medium-term global macroeconomic trends in each of these sectors. Mining. In the heap leach extraction process used in the mining industry, geosynthetic systems prevent the leakage of the valuable leachate into which the metal is dissolved, protect the ground and soil from contamination and provide drainage solutions. In all other processes, geosynthetics are used as containment solutions for the tailing ponds in which water borne tailings are stored in order to allow the separation of solid particles from water. The size of the geosynthetic opportunity in mining end markets is directly related to the amount of global mining activity, which is driven by demand for metals and minerals and the need for new mining infrastructure to satisfy this demand. Our products are especially relevant to mining applications focused on copper, gold, silver, uranium, lithium and phosphate. Waste Management.Geosynthetics are used in the management of municipal solid waste (“MSW”) as liners to prevent landfill runoff from entering the surrounding environment and as caps to prevent the escape of greenhouse gases, control odors and limit rainwater infiltration. While growth in North American and European waste management markets has historically trended with GDP growth, we believe the construction and expansion of landfills for the containment of this waste will drive global geosynthetic demand in emerging markets. We believe that increased wealth, the positive correlation between MSW generation and per capita GDP and heightened environmental regulation will move disposal practices in Asia and other emerging markets away from current open dumping and open burning practices towards landfilling and other more environmentally friendly methods of disposal. China has addressed the need for increased sound waste disposal resources in its twelfth five-year plan, the most recent in a series of economic development initiatives, which mandates the investment of 180billion Yuan, or approximately $29billion, in the urban waste disposal sector between 2011 and 2015. Liquid Containment. Geosynthetic products are used in a wide variety of liquid containment applications in civil engineering and infrastructure end markets such as water infrastructure, agriculture and aquaculture. · Water Infrastructure.Our products are used to prevent water leakage in water transportation and storage applications, such as reservoirs and canals. In emerging economies in South America, Asia Pacific, Middle East and Africa, we believe that population expansion and urbanization coupled with water scarcity and pollution will cause investment in water infrastructure to outpace global rates. · Agriculture and Aquaculture.Irrigation waterways for agriculture end markets and fish farming ponds for aquaculture end markets employ geosynthetic products to prevent the leakage of water. Coal Ash Containment.Coal-burning power plants produce coal ash, a pollutant that can contaminate soil and groundwater, as a byproduct of the combustion process. In December 2008, a coal ash containment failure at The Tennessee Valley Authority’s fossil fuel plant in Kingston, Tennessee resulted in the release of approximately 5.4million cubic yards of coal ash into the Emory River. The clean-up costs and timeline associated with the failure are estimated to be in excess of $1.2billion and four years, respectively. Following this incident, between May and November 2010, the Environmental Protection Agency (the “EPA”) announced plans to regulate the disposal of coal ash generated by coal-fired electric utilities under RCRA, published proposed rules for the regulation and held a public comment period. The EPA’s proposed rules are currently being evaluated internally.In early 2014, the EPA agreed to take final action by December 19, 2014, on coal ash disposal regulations under RCRA, setting the stage for finalization of the rules that were proposed in 2010. Utilities have already begun capping existing non-compliant disposal facilities and constructing new disposal facilities that meet the requirements of the regulation in advance of it coming into effect. 2 Oil and Gas.Geosynthetic solutions are used in a number of applications in the drilling and production of oil and gas, including to effectively line storage and disposal ponds for both the freshwater required for hydraulic fracturing, or fracking, and for flowback water, a by-product containing high levels of the salt, down-well chemicals and metals used in the fracking process. We believe that the majority of producing shale wells will ultimately require appropriately lined ponds for the containment of freshwater, fracking chemicals and flowback water. Our History We were founded in 1981 by Clifford Gundle under the name Gundle Corporation, and we believe we were the first company to develop lining systems from high-density polyethylene. We grew significantly, and in 1986, a third party acquired a majority ownership interest in us and we completed an initial public offering and our shares were listed on the NewYork Stock Exchange (the “NYSE”). Between 1995 and 2002, we completed a series of acquisitions that broadened our global reach, added manufacturing capabilities, expanded our distribution network and enhanced our product offering. These acquisitions included the transformational acquisitions of SLTEnvironmental, Inc. and Serrot International, Inc., each of which significantly improved our global scale and the latter of which established us as the global leader in geosynthetic containment solutions. In May 2004, our principal stockholder, CHS Capital LLC (“CHS”) acquired a majority ownership interest in us and our shares ceased to be publicly traded. In the seven years following our acquisition by CHS (the “Acquisition”), we strategically diversified our end market and geographic exposure, and in December 2005 we completed the acquisition of the operating assets of SL Limitada, which improved our penetration of the South American and mining markets. On February 15, 2012, we completed the initial public offering of 8,050,000 shares of our common stock (including 1,050,000 shares which were an overallotment option exercised by the underwriters) at an offering price of $9.00 per share.We refer to the initial public offering as “our IPO.”As a result of our IPO, we received net proceeds of approximately $63.6 million, after deducting approximately $5.1 million in underwriting discounts and commissions and approximately $3.8 million in IPO-related expenses. Our shares were listed on the NYSE under the symbol “GSE.” Effective March 5, 2014, our common stock was delisted from the NYSE and, on the same day, trading of our common stock commenced on the OTCQB Marketplace under the trading symbol “GSEH.” Segments We have defined our operating segments based on geographic regions.See Note 19, “Segment Information,” to our consolidated financial statements for geographic financial information related to our business. Products We develop, manufacture and market a broad array of geosynthetic products used in the environmental containment and management of solids, liquids and gases for organizations engaged in mining, waste management, liquid containment, coal ash containment, oil and gas and other industrial and civil applications. Our product breadth enables us to fully meet the needs of our customers by providing all products required in geosynthetic lining systems. We categorize our products into geomembranes, drainage products, GCLs, nonwoven geotextiles and specialty products, each of which can be used on a stand-alone basis or packaged into solutions to serve a range of applications. Geomembranes Geomembranes are synthetic polymeric lining materials used as barriers in geotechnical engineering applications in end markets that include mining, solid waste containment and liquid containment. Geomembranes are manufactured from polyethylene and polypropylene resins with additives designed to resist weathering, ultraviolet degradation and chemical exposure for extended time periods. Our geomembrane liners are available in thicknesses of 20mil to 200mil, where 1mil is equivalent to 1/1000th of an inch, and seamless widths of up to 34.5feet. We provide an extensive product offering with a range of geomembrane liners to meet the needs of specific applications. Some of our most popular types of geomembranes include: · GSE HDPE.High-density polyethylene (“HDPE”) liners are the most widely used material for lining applications in the geosynthetic products industry. GSE HDPE liners provide chemical resistance, relative impermeability, resistance to ultraviolet light and durability under high levels of tension. Common applications for GSE HDPE liners include mining heap leach pads, landfill cells, coal ash impoundments and hazardous waste containment systems. 3 · GSE LLDPE.Linear low density polyethylene (“LLDPE”) liners offer greater flexibility than HDPE liners, allowing increased conformity to an uneven ground. High elongation properties allow these liners to conform to irregularities in the subgrade, which is the leveled-off surface of earth or rock underlying a foundation, that may cause punctures and tears in other liners. Common applications for LLDPE liners include landfill caps and mining heap leach pads. · GSE Textured.Textured liners create increased frictional resistance between the soil layers and the liner system, which allows the liner system to maintain its integrity on steep slopes and under harsh conditions. These liners maximize the volume of material that can be contained within the geomembrane. Common applications for GSE Textured liners include landfill liners and mining heap leach pads located on steeper slopes. · GSE White.This co-extruded, HDPE or LLDPE geomembrane liner reduces heat build-up through its light-reflective properties. By reflecting light and heat, the liner expands and contracts less during installation, reducing the likelihood of wrinkles and associated stress. In addition, the lower temperatures on the surface of the liner enable installers to work more effectively. The liner’s reflective nature also protects subgrade soils from drying out and cracking, and the white surface greatly improves detection of installation damage by revealing scoring and abrasions as black marks exposed against the white surface. GSE White liners are commonly used in conjunction with nuclear power plants, mining and landfill projects. · GSE Leak Location Liner.This premium grade, HDPE or LLDE geomembrane liner allows for easy and efficient Dipole Leak testing of the installed material after coverage with liquids or soil to detect post-installation damage and locate potential leaks. This product is used in applications where leakage or failure costs are significant. · GSE High-Temperature Liner.Prolonged exposure to temperatures above 60oC (140oF) can have a negative effect on standard polyethylene geomembranes. When the temperature exceeds 60oC, the liner's mechanical properties more rapidly break down, causing acceleration in stress cracking and oxidation. This can lead to potential failure.Our engineering team combined high-temperature resins with our proprietary additive package to develop a geomembrane for high temperature environments. Drainage Products Drainage products, such as geonets and geocomposites, typically are installed along with geomembranes in a liner system to keep liquids from accumulating on the liners. These drainage products provide the transmission avenues for liquid and gas collection and leak detection systems. Our primary drainage products are GSE HyperNet, GSE FabriNet and GSE Tri-Planar. · GSE HyperNet.Our geonet product consists of two sets of HDPE strands intertwined to form a channel along which fluid is conveyed for drainage. This drainage capability has traditionally been provided by thick layers of aggregates, such as sand or gravel. GSE HyperNet has better performance characteristics and is easier to install than traditional aggregates. GSE HyperNet drainage products are commonly used as part of a landfill liner system. · GSE FabriNet.Our geocomposite product is produced by heat bonding nonwoven geotextiles to one or both surfaces of the GSE HyperNet. This permeable textile serves as a separator and a filter, keeping soils out of the GSE HyperNet drainage layer, which allows the product to perform its intended function of transmitting liquids and gases. GSE FabriNet drainage products are commonly used as part of a landfill liner system. · GSE Tri-Planar Net and Geocomposite.Tri-planar drainage products consist of centralized middle HDPE ribs that provide channelized flow, and diagonally placed top and bottom strands that minimize geotextile intrusion. The void maintaining core structure provides higher transmissivity than bi-planar products.GSE Tri-Planar drainage products are commonly used as part of a landfill liner system. Geosynthetic Clay Liners GCLs are synthetic clay liners that typically are installed as the bottom layer of a liner system. They are constructed of sodium bentonite clay, which is a highly impermeable substance and often replaces the thick layers of compacted natural clay that are sometimes used as a subgrade layer. We offer two varieties of GCLs: · GSE GundSeal.This GCL combines HDPE liners with highly expansive sodium bentonite clay. The sodium bentonite clay is adhered directly to the liner and serves as a support layer to the liner, sealing any small punctures in the overlaying liner by expanding or swelling upon contact with liquids. Common applications of GSE GundSeal include landfill liners and water containment pond liners. 4 · GSE Bentoliner.This GCL combines durable geotextile outer layers with an inner layer of low permeability sodium bentonite clay. The geotextile’s thermally bonded fibers reinforce and protect the bentonite layer, providing high internal strength and resistance to destructive chemical components, such as those found in coal ash. GSE Bentoliner includes patent-pending coal ash-resistant GCL. GSE Bentoliner offers an array of application usages for low to high loads and flat to steep slopes in landfill liners, mining heap leach pads and water containment pond liners. Nonwoven Geotextiles Nonwoven geotextiles are synthetic, staple fiber, nonwoven needle-punched fabrics used in environmental and other industrial applications that include filtration, soil stabilization, separation, drainage and gas transmission, cushion and liner protection applications. Our nonwoven geotextile products are available in many weights and thicknesses to meet specific product requirements. They are used primarily internally to manufacture our geocomposite and Bentoliner products. Specialty Products We offer other specialty polysynthetic products that were developed for unique solutions and do not fall under the above categories. Examples include: · Pre-Fabricated Products.These products include tanks, pipe boots, corners, sumps, or other ancillary parts that are fit to the liner in order to reduce installation time and simplify the process. · GSE StudLiner.GSE StudLiner is a studded geomembrane that protects against corrosion and deterioration of concrete structures, including tanks, pipes, drainage channels and tunnels. Common applications for GSE StudLiner include industrial, municipal and civil applications, such as concrete storage tank protection. · GSE CurtainWall and GSE GundWall.These specialty products are vertical barrier systems that block the lateral migration of subsurface fluids. GSE CurtainWall is best suited for trench-style installations, while GSE GundWall is more commonly installed with trenchless, vibratory and installation techniques. · Geogrids.Geogrids are extruded polymeric materials used to improve the structural integrity of soils in roadways, slopes and walls by confining fill materials and distributing load forces. These products are used globally in the mining, transportation, solid waste and oil and gas markets. End Markets and Applications Our broad selection of geosynthetic products are used in a variety of end markets and applications. End markets for our products include mining, solid waste containment, liquid containment, coal ash containment, oil and gas and other industrial and civil applications. Mining Our products are used in heap leach mining processes and other mining processes. Heap leach mining enables the low-cost extraction of metals from low-grade ores. Heap leaching entails placing mined ore on a large geosynthetic leach pad and pouring an acid leachate over the ore to dissolve the ore, separating targeted minerals or metals in the process. The use of geosynthetic materials prevents the contamination of the soil and groundwater by these chemical solutions and contains the valuable dissolved ore in the leachate, ensuring its recovery. Geomembranes, drainage products and geosynthetic clay liners are used to line the soil, drain the leachate and recapture and recycle the solutions along with the extracted precious metals. In other mining processes, geosynthetics are used as containment solutions for the tailing ponds in which water-borne tailings, or the materials left over from separating the valuable fraction from the uneconomic fraction of an ore, are stored in order to allow the separation of solid particles from water. As a result of the potentially environmentally hazardous composition of tailing, modern-day mining procedures make tailing areas environmentally safe after closure, as the storage and disposal facilities for tailings, typically a dam or pond, is often the most important environmental liability for a mining project. Geosynthetic solutions are used to appropriately line tailing ponds for the confinement of tailings and groundwater protection purposes. Environmental Containment One of the primary applications for our products is the construction of landfill liner systems for solid waste containment. Geomembranes function as liners to prevent landfill runoff from entering the surrounding environment and as caps to prevent the escape of greenhouse gases, to control odors and to limit rainwater infiltration. Our suite of products and wide industry expertise allows a customer to employ us as its single-source provider for the numerous landfill liner products needed to construct a landfill liner system. The primary purpose of a liner in a landfill is to protect the soil and groundwater from contamination. Liners can also be used upon the closing of a landfill, when a landfill cap is installed on top of the waste to prevent the degrading waste gas from escaping into the atmosphere. 5 Water Containment Our geosynthetic products are also used globally in a wide variety of water containment applications. Water treatment facilities, canals, irrigation waterways, reservoirs and dams require geosynthetic products for water containment. Geomembranes are used in agriculture, aquaculture and other water management applications to contain water, a scarce resource in certain climates, protect against the leakage of environmentally contaminated substances, retain the structural integrity of canals and ponds and protect against soil erosion and weed growth. Coal Ash Containment Our products are used in ponds, landfills and surface impoundments which are used to contain the ash that is produced as a byproduct of the coal combustion process. Because coal ash is a contaminant which contains the same metals and other components as the coal which is burned, geosynthetic solutions are used in groundwater protection applications by electric utilities and other non-utility, industrial coal burning sites. Oil and Gas Our geosynthetic solutions are used in a number of applications in the drilling and production of oil and gas, including to effectively line storage and disposal ponds for both the freshwater required for fracking and for flowback water, a by-product containing high levels of the salt, down-well chemicals and metals used in the fracking process, brine ponds and mud pits. Supply Chain Management Resin-based material, derived from crude petroleum and natural gas, accounted for approximately 80% of our cost of products in each of 2013, 2012 and 2011. Our ability to both manage the cost of our resin purchases as well as pass fluctuations in the cost of our raw materials through to our customers is critical to our profitability. 6 Manufacturing Operations, Quality Control and Safety We manufacture standard products as well as to specific project specifications through a variety of processes, resulting in a broad array of liner systems. The following table summarizes the processes we use: Manufacturing Process Products Description Round Die Extrusion Geomembranes Polyethylene is extruded vertically from a round die through two concentric die lips, then cut, flattened and rolled onto the take-up core. Flat Die Extrusion Geomembranes Polyethylene is extruded horizontally between two flat die lips and rolled onto the take-up core. Spray-on Texturing Geomembranes Molten polymer is sprayed onto previously extruded sheet creating a rough, friction surface. Net Die Extrusion & Geotextile Lamination Drainage Products Polyethylene is extruded downward to form a net, which is cut and formed into rolls. The geocomposite is produced by fusing nonwoven geotextile to the geonet. GundSeal Bentonite Clay Adhesion GCLs Bentonite clay and adhesive are distributed onto a geomembrane substrate to create a combination product of geomembrane and clay liner. Needle-punched Bentonite Clay Distribution GCLs Bentonite clay is sealed between two layers of geotextiles through a needling process. Needle-punch Nonwoven Geotextile Synthetic fibers are carded into a web, which is interlocked by repeatedly passing barbed felting needles in and out of the web. Our capabilities in round die and flat cast extrusion provide us with significant competitive advantages by enhancing the depth and variety of our geomembrane product line. Round die manufacturing allows us to produce liners with multiple layers. The multi-layer process supports in-line texturing as well as many of our specialty products such as GSE White and Leak Location Liners.The flat cast manufacturing process allows us to precisely control the thickness of geomembranes. The flat cast extrusion process supports production of thicker geomembranes with high machine productivity. The scale and sophistication of our manufacturing lines create a competitive advantage in the markets in which we operate. In addition, the sophistication of the manufacturing process requires an operational expertise that we have developed over 30years. The production line must be closely monitored and tightly controlled to ensure that the speed of the line and the rate of extrusion produce a finished good that meets requirements for integrity and thickness. Our experienced operations and production engineers are a valuable asset to us because of their ability to efficiently and effectively manage the manufacturing processes. Our global manufacturing quality assurance program, which is coordinated from our Houston headquarters, establishes rigorous quality control standards for the manufacture of geosynthetic products. Quality assurance laboratories at each manufacturing facility oversee all quality control initiatives. All raw materials, including polyethylene resin, are subject to tests that must comply with our specifications before entering the manufacturing process. Finished products are also tested; the quality assurance laboratories test finished product to ensure that it complies with product specifications. The laboratories catalog retained samples in the event the integrity of a product in the field is ever questioned. In addition, thickness readings are taken continuously over the length and width of the roll to ensure product consistency. Our operations are also centrally managed and coordinated. Our central organizational structure was implemented in 2010 and has resulted in the ability to improve performance through a common set of metrics and the sharing of best practices across our global infrastructure. Centralized engineering direction and product specifications create a network that can manufacture our products to our specifications on a global basis. Additionally, global customer inquiries are evaluated using a sourcing model that develops delivered cost from various manufacturing locations to allow us to serve global demand optimally. 7 Safety is also coordinated on a global basis by a Global Safety Director based in Houston. This effort is developing a strong safety culture across our company. Safety awareness is driven through global training initiatives supported by employee involvement in building our safety culture. Employee safety committees lead our safety efforts in every manufacturing location. Sales and Marketing Our sales and marketing efforts are conducted through a global network of sales professionals in more than 30countries who facilitate sales to end markets in approximately 100countries. Our engineering and technical sales personnel have, on average, ten years of experience in our industry. Our sales efforts are targeted primarily at national or regional waste management companies, independent installers of geosynthetic liners and mining, power and industrial companies. Our product sales consist primarily of sales to general contractors, independent installers of geosynthetic liners and facility owners who are responsible for product specifications and the design and awarding of orders. Our customer relationships enable us to capture greater market share. By leveraging customer relationships to work with end-users in the planning phase of projects, our products are often specified prior to the issuance of a request for proposal. Our products are typically sold through responsiveness to customers’ proposals that establish the design and performance criteria for the desired products. We are able to favorably leverage our product breadth, engineering capabilities and customer and end-user relationships in order to generate orders. We provide customers with limited material warranties on products, typically from one to five years. These warranties are generally limited to repair or replacement of defective products or workmanship, often on a prorated basis, up to the dollar amount of the original order. Environmental Legislation The enactment of numerous environmental laws and corresponding regulations has enhanced the market for our geosynthetic products. In the United States, RCRA provides the legal framework for the storage, treatment and disposal of hazardous and non-hazardous solid waste. Of particular importance to us has been the impact of SubtitleD of RCRA, which regulates the disposal of MSW at roughly 2,300 U.S. landfills. State regulations adopted under this title impose stringent compliance standards with regard to groundwater protections, which is what our products are designed to provide. SubtitleD regulations specify the use of a composite liner system consisting of highly impermeable clay and a geomembrane liner. The liner must be at least 30mils thick. In addition, amendments to RCRA require all new hazardous waste landfills to use liner systems composed of two or more liners, with leachate collection and drainage systems above and between the liners. These same amendments require double liners for surface impoundments or ponds used in the containment of certain hazardous liquids. Also of importance to our business, the Comprehensive Environmental Response, Compensation and Liability Act (“Superfund”), enacted in 1980, governs cleanup of abandoned or uncontrolled hazardous waste sites. Our products are used in cleanup work at these sites. For example, the EPA has published a presumptive remedy requiring the use of a “liner cap” in closed municipal solid waste landfills. This liner cap is designed to prevent groundwater contamination and assist in the containment of subterranean liquid waste plumes. Our products have been installed in landfills throughout the United States. In 1993, the State of Florida published regulations requiring gypsum waste generated as a by-product of phosphate mining to be stored on composite liners with a synthetic component. Our liners meet the specifications set forth in the Florida regulations. In May 2010, the EPA proposed regulating coal ash as a form of waste under RCRA, which is expected to result in coal ash containment being regulated similar to other wastes (although the specific waste classification of coal ash is yet to be determined). The EPA has announced that it is developing federal standards for the disposal of coal ash that will require the use of synthetic liner systems similar to those required by solid waste landfill regulations. We will continue to evaluate the EPA’s proposed standards.The EPA’s proposed rules are currently being evaluated internally.In early 2014, the EPA agreed to take final action by December 19, 2014 on coal ash disposal regulations under RCRA, setting the stage for finalization of the rules that were proposed in 2010. The enactment of either federal or state standards represents a significant growth opportunity for us, and we are already experiencing increased sales in our coal ash containment end market as customers anticipate and preemptively prepare for the potential new regulations. Environmental laws and regulations in the United States, and in other countries, particularly in the European Community and Japan, have increased the demand for our geosynthetic products. In particular, activities that have an impact on groundwater quality have been the subject of increasing scrutiny by regulators, and may be the subject of future changes to existing laws and regulations. These activities include agricultural irrigation, animal feedlots and compounds, aquaculture facilities, industrial storm water runoff containment areas, canals, mining leach pads and tunnels. 8 Customers We have developed strong customer relationships through our history of providing high-quality products. We serve more than 1,300customers worldwide that include primarily municipal and private companies engaged in mining, solid waste management, liquid containment, coal ash containment, oil and gas and other industrial and civil applications, as well as the independent installers, distributors and engineering and civil works construction companies serving these end-users. We have solidified relationships with this customer group through our product breadth, high levels of product performance and geographic reach. Our strong and diverse customer base spans a number of end markets in six continents; thus we are not overly dependent on any one customer or group of customers. In 2013, our top ten customers represented approximately 21% of our total net sales, with no customer representing more than 10% of our total net sales. The majority of our customer base in 2013 represented repeat customers including independent installers of our products. We have developed longstanding relationships with our repeat customers, and our top ten customers have an average relationship tenure with us of more than 13years. Independent installers have consistently been among our top ten customers, but they vary year-to-year based on their respective success in winning orders. We also serve smaller customers that may only have a one-time need for a geosynthetic product. Our diverse customer base across a range of end markets and geographies helps support stable demand for our products. Suppliers Our principal products are manufactured primarily from specially formulated high grade polyethylene resins with chemical additives that enable the end product to resist weathering, ultraviolet degradation and chemical exposure. We maintain close, longstanding relationships with our suppliers to ensure supply and quality of resins. We maintain at least two primary suppliers for each manufacturing location in order to protect against potential supply shortages and to avoid reliance on a single supplier. We believe that because of our scale and manufacturing locations, we are able to negotiate resin prices less than or equal to any of our competitors. With eight manufacturing facilities on five continents and a global network of distributors, we are also able to optimize freight costs by reducing shipping distances and negotiating attractive rates with local distributors. Competition The geosynthetics industry is relatively fragmented due to the wide variety of products, functions, markets and geographies. We are one of the few companies that offer multiple types of geosynthetic products. We estimate that over 150companies produce geosynthetics and that there are approximately 30companies that compete in the production of geomembranes, which is our largest product type. The majority of competitors in the geomembrane market are small and medium-sized, privately held companies that offer only one or a few product types or lack a global market reach. We maintain a significant competitive advantage as the only industry participant with both (i)the ability to supply our customers with a complete geosynthetic lining solution, including composite liners and drainage products and (ii)the geographic reach to effectively serve a global market and respond to demand internationally. We have also leveraged our global presence by centralizing purchasing to ensure raw materials are purchased at the most economical prices, thereby taking advantage of economies of scale to which smaller competitors do not have access. Other competitive factors include the performance of our lining systems, quality and pricing. Our primary competitor in North America and Europe is Agru Kunststofftechnik GmbH (“Agru”), a family-owned company based in Austria, which focuses primarily on piping systems. This company’s American affiliate, Agru America, produces geomembranes and other geosynthetics primarily for lining applications to protect against leaching wastes and fluids from reservoirs. Agru has facilities in Austria, Germany and the United States. In less developed regions of the world, the competitive landscape is more fragmented than in the United States and European markets. Many competitors in these developing regions are low-cost geosynthetic manufacturers that lack the product quality and consistency to compete in more mature markets. As international regulations become increasingly stringent, greater importance will be placed on manufacturers such as us that have the technical expertise and industry certifications required to supply geosynthetic products that comply with these regulations. Intellectual Property Our intellectual property portfolio is one of the means by which we attempt to protect our competitive position. We rely primarily on a combination of know-how, trade secrets, trademarks and contractual restrictions to protect our products. We also own over 40 patents worldwide addressing certain aspects of our products. We are constantly seeking ways to protect our intellectual property through registrations in relevant jurisdictions. We have actively monitored and challenged violations of our intellectual property rights in the past, and we intend to continue to actively protect our intellectual property rights in the future to the fullest extent possible. 9 We have received patents from the U.S. Patent and Trademark Office (the “USPTO”). Some of these patents have been issued in select foreign countries and certain patent applications are being prosecuted in such jurisdictions. We have registered our trademark and logo with the USPTO, and have registered our trademark in select foreign countries. Although in the aggregate our patents are important in the operation of our business, we do not believe the loss, by expiration or otherwise, of any one patent or group of patents would materially affect our business. Employees As of December31, 2013, we employed 643employees worldwide, of whom 265 were located in the United States. Given the seasonal nature of our business, we shift our total labor force throughout the year to accommodate for peak manufacturing periods and to lower costs through off-season periods. The shifts in our labor force are not material. Except for approximately 20 of our employees at our facility in Chile, none of our employees are subject to a collective bargaining agreement. Our workforces in certain foreign countries, such as Germany, have worker representative committees or work councils with which we maintain strong relationships.We believe our employee relations are good. Regulation We are required to comply with a variety of federal, state, local and foreign laws governing the protection of the environment, the exposure of persons and property to wastes and occupational health and safety. These laws regulate, among other things, the generation, storage, handling, use and transportation of waste materials; the disposal and release of wastes and other substances into soil, air or water; and our obligations relating to the health and safety of our workers and the public. We are also required to obtain and comply with environmental permits and licenses for certain operations. If we violate or fail to comply with these requirements, we could be subject to private party or governmental claims, the issuance of administrative, civil and criminal fines or penalties, the denial, modification or revocation of permits, licenses or other authorizations, the imposition of injunctive obligations or other limitations on our operations, including the cessation of operations, and requirements to perform site investigatory, remedial or other corrective action. In some instances, such actions could be material and could result in adverse impacts on our operations and financial condition. Certain environmental requirements, and the interpretation of those requirements by regulators and courts, change frequently and might also become more stringent over time. We may incur material costs or liabilities related to our future compliance with those requirements. We have made and will continue to make capital and other expenditures to comply with environmental requirements. Because of the nature of our business, changes in environmental laws and the costs associated with complying with such requirements could have a material adverse effect on our business. We are also subject to laws governing the cleanup of contaminated property. Under these laws, we could be held liable for costs and damages relating to contamination of our past or present facilities (including liability to buyers of properties or businesses that we have sold) and at third-party sites to which our facilities sent wastes. The amount of such liability could be material. 10 ITEM 1A. RISK FACTORS The following risk factors address the material risks concerning our business.If any of the risks discussed in this Annual Report on Form 10-K were to occur, our business, financial condition, results of operations, cash flows or prospects could be materially and adversely affected and the market price per share of our common stock could decline significantly.Certain statements in the following risk factors constitute forward-looking statements.See “Forward-Looking Statements.” Risks Related to Our Business We have recently failed to maintain compliance with the required maximum total leverage ratio and minimum interest coverage ratio under our senior credit facilities and we were required to obtain waivers of such defaults from the lenders. In connection with recent waivers and amendments, our First Lien Credit Facility and our Priming Facility require us to sell our company by April 21, 2014 and April 30, 2014, respectively (the “Sale Process Completion Date”). The failure to sell our company by such date at a price sufficient to pay off all of our indebtedness under our First Lien Credit Facility and our Priming Facility would be an event of default. We recently entered into waivers and amendments to our senior credit facilities, pursuant to which the lenders waived any default arising as a result of our potential failure to be in compliance with certain maximum total leverage ratio and minimum interest coverage ratio requirements.See Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations–Liquidity and Capital Resources–Description of Credit Facilities–First Lien Credit Facility.” The lenders in our First Lien Credit Facility have waived any actual or potential defaults resulting from our failure to comply with the maximum total leverage ratio and minimum interest coverage ratio through the Sale Process CompletionDate. As of December 31, 2013, our maximum permitted total leverage ratio was 6.25 times consolidated indebtedness to consolidated Adjusted EBITDA for the prior four consecutive quarters.As of December 31, 2013, our total leverage ratio was 11.44 times consolidated indebtedness to consolidated Adjusted EBITDA. The maximum permitted total leverage ratio under the First Lien Credit Facility will decline to 5.17 times as of March 30, 2014 and thereafter. As of December 31, 2013, our minimum interest coverage ratio was 2.00:1.00 and our actual interest coverage ratio was 1.29:1.00. Failure to comply with the financial covenants (other than those waived through the Sale Process Completion Date), or any other non-financial or restrictive covenant, could create a default under our First Lien Credit Facility, assuming we are unable to secure a waiver from our lenders. Upon a default, our lenders could accelerate the indebtedness under the facilities, foreclose against their collateral or seek other remedies, which would jeopardize our ability to continue our current operations. We may be required to amend our senior credit facilities, refinance all or part of our existing debt, sell assets, incur additional indebtedness or raise additional equity or file for bankruptcy protection. Further, based upon our actual performance levels, our senior secured leverage ratio, leverage ratio and minimum interest coverage ratio requirements or other financial covenants could limit our ability to incur additional debt, which could hinder our ability to execute our current business strategy. If the lenders accelerate our debt, we may not have sufficient cash on hand or borrowing capacity to satisfy these obligations, and may not be able to pay our debt or borrow sufficient funds to refinance it on terms that are acceptable to us or at all.In such event, we would almost certainly be required to file for bankruptcy protection.In addition, a contraction in the availability of trade credit would increase cash requirements, and could impact our ability to obtain raw materials in a timely manner, which could have a material adverse effect on our business and financial condition. In July 2013, we engaged Moelis to assist us with the process of raising additional unsecured mezzanine indebtedness or other additional subordinated capital. With the help of Moelis, we also sought to secure a complete refinancing of our First Lien Credit Facility ($170.7 million, (net of unamortized debt discount of $1.1 million) outstanding as of December 31, 2013). We were unable to complete the refinancing on acceptable terms. Since we were not successful in obtaining additional subordinated debt, effective October 31, 2013, the margin on the First Lien Credit Facility increased by 50 basis points and the margin continues to increase by 50 basis points each quarter going forward that we do not raise the subordinated capital. Likewise, in accordance with recent amendments to our senior credit facilities, we agreed to pursue a sale process to sell our company and use the proceeds to repay our indebtedness. Under the terms of the First Lien Credit Facility and the Priming Facility, an acceptable sale must be completed by April 21, 2014 and April 30, 2014, respectively. We have engaged Moelis to assist in the sale process. There can be no assurance that we can conclude an acceptable sale and that if a sale is completed, that our creditors will receive payment in full or that our stockholders will receive any recovery. There is a high likelihood that any sale that takes place will be accomplished through a court-supervised bankruptcy process. If we fail to complete an acceptable sale transaction on the above timeline, we would be in default under our Priming Facility and our First Lien Credit Facility,which would almost certainly result in a bankruptcy filing.Furthermore, we may voluntarily seek, or be forced to seek, bankruptcy protection at any time.For more information regarding the sale process, see “–The sale process required under our senior credit facilities may not result in payment in full to our creditors or substantial recovery (if any) to our stockholders. The sale process may result in the diversion of management resources and could adversely affect certain key relationships.” 11 The sale process required under our senior credit facilities may not result in payment in full to our creditors or substantial recovery (if any) to our stockholders.The sale process may result in the diversion of management resources and could adversely affect certain key relationships. We recently entered into waivers and amendments to our senior credit facilities, pursuant to which the lenders waived any default arising as a result of our potential failure to be in compliance with certain maximum total leverage ratio and minimum interest coverage ratio requirements. Under the amendments, we agreed to pursue a sale process to sell our company and use the proceeds to repay our indebtedness.We have engaged Moelis to assist in the sale process.Our ability to complete a sale transaction depends upon numerous factors, some which are outside of our control, including factors affecting the availability of financing for transactions or the financial markets in general. If we fail to complete an acceptable sale transaction, we would be in default under our Priming Facility and our First Lien Credit Facility and we would almost certainly voluntarily seek, or be forced to seek, bankruptcy protection. Even if we are successful in completing an acceptable sale, we cannot provide any assurance that our creditors will receive payment in full or that our stockholders will receive any recovery in connection with the sale and it is likely that any buyer that emerges may require our company to undergo a Chapter 11 filing in connection with a sale. In addition, during the sale process, our management resources may be diverted, and there is a risk that customers, strategic partners, employees and investors will react negatively to perceived uncertainties as to our future direction and strategy and to the eventual outcome of this process. Any of the foregoing could materially and adversely affect our operating results and financial condition. Our substantial level of indebtedness could have a material adverse effect on our financial condition. We have a substantial amount of indebtedness. As of December31, 2013, we had $201.6 million of total indebtedness under our credit facilities. Our high level of indebtedness could have important consequences to you, including the following: · our ability to obtain additional financing for working capital, capital expenditures, acquisitions or general corporate purposes may be impaired; · we must use a substantial portion of our cash flow from operations to pay interest and principal on our indebtedness, which will reduce the funds available to us for other purposes such as capital expenditures; · we may be limited in our ability to borrow additional funds; · we may have a higher level of indebtedness than some of our competitors, which may put us at a competitive disadvantage and reduce our flexibility in planning for, or responding to, changing conditions in our industry, including increased competition; and · we may be more vulnerable to economic downturns and adverse developments in our business. In addition, we may incur more debt. Our First Lien Credit Facility and our Priming Facility do not completely prohibit us from incurring additional debt. This could increase the risks associated with our substantial indebtedness described above. We expect to utilize borrowings under our Priming Facility and other financing arrangements and cash flow from operations, if any, to pay our expenses. We do not have the ability to borrow currently under our First Lien Credit Facility. Our ability to pay our expenses thus depends, in part, on our future performance, which will be affected by financial, business, economic and other factors. We will not be able to control many of these factors, such as economic conditions in the markets where we operate and pressure from competitors. We cannot be certain that our borrowing capacity or future cash flows will be sufficient to allow us to pay principal and interest on our indebtedness and meet our other obligations. If we fail to generate cash flow in the future and do not have enough liquidity to pay our obligations, we may be required to refinance all or part of our existing debt, sell assets or borrow more money. We cannot guarantee that we will be able to do so on terms acceptable to us, or at all. In addition, the terms of our existing or future debt agreements, including the Priming Facility and the First Lien Credit Facility, may restrict us from pursuing any of these alternatives. 12 Our Priming Facility and our First Lien Credit Facility impose significant operating and financial restrictions, which may prevent us from capitalizing on business opportunities and taking certain corporate actions. Our Priming Facility and our First Lien Credit Facility impose, and any future financing agreements that we may enter into will likely impose, significant operating and financial restrictions on us, including certain limitations on capital expenditures. These restrictions may limit our ability to finance future operations or capital needs or to engage in, expand or pursue our business activities, including our ability to: · incur additional indebtedness; · create liens or other encumbrances; · pay dividends or make certain other payments, investments, loans and guarantees; and · sell or otherwise dispose of assets and merge or consolidate with another entity. In addition, our Priming Facility and our First Lien Credit Facility require us to meet certain financial ratios and financial condition tests. See Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations– Liquidity and Capital Resources– Description of Long-Term Indebtedness.” Events beyond our control could affect our ability to meet these financial ratios and financial condition tests. Our failure to comply with these obligations could cause an event of default under our Priming Facility and our First Lien Credit Facility.As discussed below, we have failed to comply with some of these financial ratios and we had to obtain waivers from our lenders for such defaults.If an event of a default occurs going forward, our lenders could elect to declare all amounts outstanding under our Priming Facility and our First Lien Credit Facility, including accrued and unpaid interest, to be immediately due and payable; the lenders could foreclose upon the assets securing our Priming Facility and First Lien Credit Facility; and the lenders under our Revolving Credit Facility could terminate their commitments to lend us money, which could have a material adverse effect on our business and prospects. For information about recent waivers of default that we have obtained from the lenders under our senior credit facilities, see “–We have recently failed to maintain compliance with the required maximum total leverage ratio and minimum interest coverage ratio under our senior credit facilities and we were required to obtain waivers of such defaults from the lenders. In connection with recent waivers and amendments, our First Lien Credit Facility and our Priming Facility require us to sell our company by April 21, 2014 and April 30, 2014, respectively (the ‘Sale Process Completion Date’). The failure to sell our company by such date at a price sufficient to pay off all of our indebtedness under our First Lien Credit Facility and our Priming Facility would be an event of default.” We have received an opinion from our independent registered public accounting firm expressing substantial doubt regarding our ability to continue as a going concern. Our independent registered public accounting firm has issued a report accompanying our financial statements as of and for the fiscal year ended December 31, 2013 that refers to our covenant violations, significant losses from operations, working capital deficit and our ongoing sale processand expresses substantial doubt regarding our ability to continue as a going concern. Our ability to continue as a going concern is dependent upon, among other things, our ability to refinance all or part of our existing debt. Substantial doubt about our ability to continue as a going concern could further adversely affect our ability to obtain additional financing at favorable terms, if at all, as such an opinion may cause investors to have reservations about our long-term prospects, and may adversely affect our relationships with customers, vendors, strategic partners and employees. Further, substantial doubts about our ability to continue as a going concern and uncertainty about our financial condition could cause trade creditors to discontinue offering credit to us on acceptable terms or at all. If we cannot successfully continue as a going concern, our stockholders could lose their entire investment in us. For more information about our efforts to raise additional capital, refinance our existing debt, and complete an acceptable sale of our company, see “–We have recently failed to maintain compliance with the required maximum total leverage ratio and minimum interest coverage ratio under our senior credit facilities and we were required to obtain a waiver of such default from the lenders. In connection with recent waivers and amendments, our First Lien Credit Facility and our Priming Facility requires us to sell our company by April 21, 2014 and April 30, 2014, respectively (the ‘Sale Process Completion Date’). The failure to sell our company by such dates at a price sufficient to pay off all of our indebtedness under our First Lien Credit Facility and our Priming Facility would be an event of default.” The terms of any additional debt or subordinated capital may not be favorable to us or our stockholders and may result in significant dilution to our stockholders. Our refinancing efforts, which have been unsuccessful to date, would likely involve debt financings that may not be available on acceptable terms or at all.Such new financing, if available, would be at higher capital costs and may result, in certain circumstances, in more restrictive terms. Moreover, if we raise additional funds by issuing junior financing, we may be required to issue equity to the lenders in the form of warrants or other convertible securities, which may result in significant dilution to our stockholders. 13 Our business depends on the levels of capital investment expenditures by our customers, which are affected by factors such as the state of domestic and global economies, the cyclical nature of our customers’ markets, our customers’ liquidity and the condition of global credit and capital markets. Our products are generally integrated into complex, large-scale projects undertaken by our customers. As such, demand for most of our products depends on the levels of new capital investment expenditures by our customers. The levels of capital expenditures by our customers, in turn, depend on general economic conditions, availability of credit, economic conditions within their respective industries and geographies and expectations of future market behavior. The ability of our customers to finance capital investment may also be affected by factors independent of the conditions in their industry, such as the condition of global credit and capital markets. The businesses of many of our customers, particularly mining, waste management and liquid containment companies, are, to varying degrees, cyclical and have experienced periodic downturns that may adversely impact our sales in the future as they have in the past. The demand for our products by these customers depends, in part, on overall levels of industrial production and construction, general economic conditions and business confidence levels. During economic downturns, our customers in these industries have historically tended to delay large capital projects, as they did during the global recession in 2007 through 2009, which had a negative effect on our results of operations. Additionally, fluctuating industrial demand forecasts and lingering uncertainty concerning commodity pricing can cause our customers to be more conservative in their capital planning, which may also reduce demand for our products. For example, reductions in copper, gold and silver prices generally depress the level of mining activity and can result in a corresponding decline in the demand for our products among mining customers. Reduced demand for our products could result in the delay or cancellation of existing orders or lead to excess manufacturing capacity, which unfavorably impacts our absorption of fixed manufacturing costs. Any of these outcomes could adversely affect our business, financial condition, results of operations and cash flows. While growth in North American and European markets has historically trended with GDP growth, emerging markets present significant growth opportunities. If we are not successful in shifting sales to the growing emerging and frontier markets, the growth in our sales could moderate. Additionally, some of our customers may delay capital investment even during favorable conditions in their markets. Lingering effects of global financial markets and banking systems disruptions experienced in 2007 through 2009 continue to make credit and capital markets difficult for some companies to access. Difficulties in accessing these markets and the associated costs can have a negative effect on investment in large capital projects, even during favorable market conditions. In addition, the liquidity and financial position of our customers could impact their ability to pay in full or on a timely basis. Any of these factors, whether individually or in the aggregate, could have a material adverse effect on our customers and, in turn, our business, financial condition, results of operations and cash flows. Our future sales depend, in part, on our ability to bid and win new orders. Our failure to effectively obtain future orders could adversely affect our profitability. A large portion of our sales and overall results of operations require us to successfully bid on new orders that are frequently subject to competitive bidding processes. Our sales from major projects depend, in part, on the level of capital expenditures in our principal end-markets, including the mining, waste management, liquid containment, coal ash containment and oil and gas industries. The number of such projects we win in any particular year fluctuates, and is dependent on the number of projects available and our ability to bid successfully for such projects. Proposals and negotiations are complex and frequently involve a lengthy bidding and selection process, which is affected by a number of factors, such as competitive position, market conditions, financing arrangements and required governmental approvals. If negative market conditions arise, or if we fail to secure adequate financial arrangements or required governmental approvals, we may not be able to pursue particular projects, which could adversely affect our profitability. Increases in prices or disruptions in supply of our raw materials could adversely impact our financial condition. Pricing for our products is driven to a large extent by the costs of polyethylene resin and other raw materials, which significantly impact our operating results. In 2013, raw materials cost represented 79% of our cost of products. Our principal raw material, polyethylene resin, is occasionally in short supply and subject to price fluctuation in response to availability of manufacturing capacity, market demand and the price of feedstocks, including crude oil and natural gas. Our performance depends, in part, on our ability to reflect changes in resin costs in the selling prices for our products. In the past we have generally been successful in managing increased raw material costs and have increased selling prices only when necessary, but we may not be able to do so in the future. 14 In general, we do not enter into long-term purchase orders for the delivery of raw materials. Our orders with suppliers are flexible and do not contain minimum purchase volumes or fixed prices. Accordingly, our suppliers may change their prices and other purchase terms on a monthly basis. We believe we have improved our raw material purchasing practices over recent years with the implementation of advanced pricing and forecasting tools, more centralized procurement and additional sourcing relationships, which has decreased our raw material costs. However, competitive market conditions in our industry and contractual arrangements with certain of our customers may limit our ability to pass the full cost of higher resin or other raw material pricing through to our customers promptly or completely. Even in cases in which our contractual arrangements with our customers permit us to pass on the cost of higher resin, enforcing such provisions may have a negative effect on our relationships with our customers. Raw material shortages or significant increases in the price of raw materials increase our costs and may reduce our operating income if we are not able to pass through all of the increases to our customers. Additionally, if any of our key polyethylene resin suppliers were unable to deliver resin to us for an extended period of time, or our current financial condition no longer allows us to purchase resin at competitively advantageous prices, we may not be able to satisfy our resin requirements through other suppliers on competitive terms, or at all, which could have a material adverse effect on our results of operations. Increases in resin prices or a significant interruption in resin supply could have a material adverse effect on our financial condition, results of operations or cash flows. We do not currently enter into derivative instruments to offset the impact of resin price fluctuations and do not intend to do so for the foreseeable future. Our future growth depends, in part, on developing new applications and end markets for our products. Changes in legislative, regulatory or industry requirements or competitive technologies may render certain of our products obsolete. We place a high priority on developing new products, as well as enhancing our existing products, and our success depends on our ability to anticipate changes in regulatory and technology standards and to cultivate new applications for our products as the geosynthetics industry evolves. If we are unable to develop and introduce new applications and new addressable markets for our products in response to changes in environmental regulations, changing market conditions or customer requirements or demands, our competitiveness could be materially and adversely affected.If we are unable to introduce these products to other markets, our margin growth may be moderated. Furthermore, we cannot be certain that any new or enhanced product will generate sufficient sales to justify the expenses and resources devoted to such product diversification effort. Unexpected equipment failures or significant damage to one or more of our manufacturing facilities would increase our costs and reduce our sales due to production curtailments or shutdowns. We currently operate eight manufacturing facilities on five continents. Our operations have been centrally managed and coordinated from our facility in Houston, Texas since 2010. An interruption or suspension of production capabilities at these facilities, or significant damage to one or more of our facilities, as a result of equipment failure, fire, explosions, long-term mechanical breakdowns, violent weather conditions or other natural disasters, work stoppages, power outages, war, terrorist activities, political conflict or other hostilities or any other cause, could result in our inability to manufacture our products, which would reduce our sales and earnings for the affected period, affect our relationships with our most significant customers and distributors and cause us to lose future sales. A natural disaster in the future could have a material adverse effect on our global operations. Our business interruption insurance may not be sufficient to cover all of our losses from a natural disaster, in which case our unreimbursed losses could be substantial. We operate in a highly competitive industry. We sell our products in a very competitive marketplace that is characterized by a small number of large, global producers, and a large number of small, local or regional producers. The principal resin types that we use in our products are high-density polyethylene and linear low-density polyethylene. We compete both with companies that use the same raw materials that we do and with companies that use different raw materials. Additionally, companies that manufacture geosynthetic products that are not currently competing with us may decide to do so in the future. Competition is primarily based on product performance, quality and pricing. Pricing remains very competitive on a regional basis, with excess capacity in the industry impacting margins. For example, over the past 12 to 18 months, our competitors have added significant new capacity in North America, the results of which have negatively affected our margins. Moreover, our current and potential competitors may have substantially greater financial resources, name recognition, research and development, marketing and human resources than we have. In addition, our competitors may succeed in developing new or enhanced products that are better than our products. These companies may also prove to be more successful than we are in marketing and selling these products. Further, our customers may have substantial doubts about our ability to continue as a going concern and apprehension about our financial condition, which could lead our customers to engage one of our competitors. We may not be able to compete successfully with any of these companies. Increased competition as to any of our products could result in price reductions, reduced margins and loss of market share, which could negatively affect our business, financial condition, results of operations, cash flows or prospects. 15 We may not be able to manage our expansion of operations effectively. We may expand our business to address growth in demand for our products, as well as to capture new market opportunities. To manage the potential growth of our operations, we will be required to improve our operational and financial systems, procedures and controls, increase manufacturing capacity and output and expand, train and manage our internal personnel. Furthermore, we will need to maintain and expand our relationships with our customers, suppliers and other third parties. We cannot assure you that our current and planned operations, personnel, systems or internal procedures and controls will be adequate to support our future growth. If we are unable to manage our growth effectively, we may not be able to take advantage of market opportunities, execute our business strategies or respond to competitive pressures. Our inability to deliver our products on time could affect our future sales and profitability and our relationships with our customers. Our ability to meet customer delivery schedules for our products is dependent on a number of factors including, but not limited to, access to the raw materials required for production, an adequately trained and capable workforce, project engineering expertise for certain large projects, sufficient manufacturing plant capacity and appropriate planning and scheduling of manufacturing resources. Our failure to deliver in accordance with customer expectations may result in damage to existing customer relationships and result in the loss of future business. Any such loss of future business could negatively impact our financial performance and cause adverse changes in the market price of our common stock. We are subject to certain risks associated with our international operations that could harm our revenues and profitability. We have significant international operations, and we are in the process of increasing our international manufacturing and distribution capacity. Certain risks are inherent in international operations, including: · difficulties in enforcing agreements and collecting receivables through certain foreign legal systems; · foreign customers with longer payment cycles than customers in the United States; · tax rates in certain foreign countries that exceed those in the United States and foreign earnings subject to withholding requirements; · imposition of tariffs, quotas, exchange controls or other trade barriers; · general economic conditions, political unrest and terrorist attacks; · exposure to possible expropriation or other governmental actions; · increased complexity and costs of staffing and managing widespread operations; · import and export licensing requirements; · restrictions on repatriating foreign profits back to the United States; · increased risk of corruption, self-dealing or other unethical practices among business partners in less developed regions of the world that may be difficult to deter or remedy; · difficulties protecting our intellectual property; and · difficulties associated with complying with a variety of foreign laws and regulations, some of which may conflict with U.S. laws. In addition, foreign operations involve uncertainties arising from local business practices, cultural considerations and international political and trade tensions. For example, our operations in Egypt were briefly suspended in early 2011 due to political unrest in that country. More recently civil and political unrest in Egypt has continued, which unrest could potentially impact future revenues and our ability to manufacture at times in our Egypt plant. Similarly, there has been recent civil and political unrest in Thailand, which could potentially impact future revenues and our ability to manufacture at times in our Thailand plant. As we continue to expand our business globally, our success will be dependent, in part, on our ability to anticipate and effectively manage these and other risks. We cannot assure you that we will be able to manage effectively these risks or that these and other factors will not have a material adverse effect on our international operations or our business, financial condition, results of operations or cash flows. 16 Our international operations are subject to political and economic risks for conducting business in corrupt environments. Although a portion of our international business is currently in regions where the risk level and established legal systems are similar to those in the United States, we also conduct business in developing countries. We are focusing on increasing our sales in regions such as South America, Southeast Asia, India, China and the Middle East, which are less developed, have less stable legal systems and financial markets and are generally recognized as potentially more corrupt business environments than the United States and thus present greater political, economic and operational risks. We emphasize compliance with the law and have various internal policies and procedures in place and conduct ongoing training of employees with regard to business ethics and key legal requirements such as the U.S. Foreign Corrupt Practices Act (the “FCPA”) and similar anti-corruption laws and regulations in other jurisdictions. These laws and regulations generally prohibit companies and their intermediaries from making improper payments to non-U.S. government officials for the purpose of obtaining or retaining business or securing an improper business advantage. Despite such policies and procedures and the FCPA training we provide to our employees, we cannot guarantee that our employees will adhere to our code of business conduct, other company policies or the anti-corruption laws of a particular nation. If we are found to be liable for FCPA or similar anti-corruption law or regulatory violations, whether due to our or others’ actions or inadvertence, we could be subject to civil and criminal penalties or other sanctions and could incur significant costs for investigation, litigation, fees, settlements and judgments, which could have a material adverse effect on our business, financial condition, results of operations or cash flows. Currency exchange rate fluctuations could have an adverse effect on our results of operations and cash flows. We generate a significant portion of our sales, and incur a significant portion of our expenses, in currencies other than U.S. dollars. In 2013 and 2012, approximately 32% and 42% of our sales, respectively, were denominated in a currency other than the U.S. dollar, and as of December31, 2013, 30% of our assets and 16% of our liabilities were denominated in a currency other than the U.S. dollar. To the extent that we are unable to match sales received in foreign currencies with costs paid in the same currency, exchange rate fluctuations in any such currency could have an adverse effect on our results of operations and cash flows. During times of a strengthening U.S. dollar, our reported sales from our international operations will be reduced because the applicable local currency will be translated into fewer U.S. dollars. We do not currently enter into derivative instruments to offset the impact of currency exchange rate fluctuations and do not intend to do so for the foreseeable future. Our operating results may be subject to quarterly fluctuations due to the possible delayed recognition of large orders in our financial statements. Our sales efforts for many of our products involve discussions with the end-users during the planning phase of projects. The planning, designing and manufacturing process can be lengthy. The typical planning and design phase for our projects ranges from six months to four years. As a result, there is often a delay between the investment of resources in developing and supplying a product and the recognition in our financial statements of the sales of the product. Our long sales cycle and the unpredictable period of time between the placement of an order and our ability to recognize the sales associated with the order make sales predictions difficult, particularly on a quarterly basis, and can cause our operating results to fluctuate significantly from quarter to quarter. The costs and difficulties of acquiring and integrating complementary businesses and technologies could impede our future growth and adversely affect our competitiveness. As part of our growth strategy, we may consider acquiring complementary businesses.Acquisitions involve a number of risks including integration of the acquired company with our operations and unanticipated liabilities or contingencies related to the acquired company.We cannot ensure that the expected benefits of any future acquisitions will be realized. Costs could be incurred on pursuits or proposed acquisitions that have not yet or may not close which could significantly impact our operating results, financial condition, or cash flows. Additionally, after the acquisition, unforeseen issues could arise which adversely affect the anticipated returns or which are otherwise not recoverable as an adjustment to the purchase price.Furthermore, future acquisitions could result in the incurrence of debt and contingent liabilities, which could have a material adverse effect on our business, financial condition and results of operations. Risks we could face with respect to acquisitions include: · greater than expected costs and management time and effort involved in identifying, completing and integrating acquisitions; · risks associated with unanticipated events or liabilities; · potential disruption of our ongoing business and difficulty in maintaining our standards, controls, information systems and procedures; 17 · entering into markets and acquiring technologies in areas in which we have little experience; · the inability to successfully integrate the products, services and personnel of any acquisition into our operations; · a need to incur debt, which may reduce our cash available for operations and other uses; and · the realization of little, if any, return on our investment. If we are unable to retain key executives and other personnel, our growth may be hindered. Our ability to successfully operate and grow our global business and implement our strategies is largely dependent on the efforts, abilities and services of our senior management and other key employees. If we lose the services of our senior management or other key employees and are unable to find qualified replacements with comparable experience in the industry, our business could be negatively affected. Our future operations could also be harmed if we are unable to attract, hire, train and retain qualified managerial, sales, operations, engineering and other technical personnel. Although we have employment and non-competition agreements with certain of our key employees, those agreements may not assure the retention of our employees, and we may not be able to enforce all of the provisions in any employment or non-competition agreement. In connection with our recent pursuit of a sale process, we have also adopted an incentive plan covering all of our senior executives other than our Chief Executive Officer.While the incentive plan provides an opportunity for senior executives to earn a bonus upon the closing of a sale of our company or in the event of a recapitalization of our company, the plan may not assure the retention of our senior executives. In addition, we do not have key person insurance on any of our senior executives or other key personnel. Particularly in light of recent changes in our Chief Executive Officer, Chief Financial Officer and General Counsel positions, the loss of any member of our senior management team or other key employee could damage critical customer relationships, result in the loss of vital knowledge, experience and expertise, lead to unanticipated recruitment and training costs and make it more difficult to successfully operate our business, execute our business strategy and complete the sale process.For more information regarding the sale process, see “–The sale process required under our senior credit facilities may not result in payment in full to our creditors or substantial recovery (if any) to our stockholders. The sale process may result in the diversion of management resources and could adversely affect certain key relationships.” We may be adversely affected by environmental and health and safety regulations to which we are subject. We are required to comply with a variety of federal, state, local and foreign laws governing the protection of the environment, the exposure of persons and property to hazardous substances and occupational health and safety. These laws regulate, among other things, the generation, storage, handling, use and transportation of hazardous materials; the disposal and release of wastes and other substances into soil, air or water; and our obligations relating to the health and safety of our workers and the public. We are also required to obtain and comply with environmental permits and licenses for certain operations. We cannot assure you that we are at all times in full compliance with all environmental laws, permits or licenses. If we violate or fail to comply with these requirements, we could be subject to private party or governmental claims, the issuance of administrative, civil and criminal fines or penalties, the denial, modification or revocation of permits, licenses or other authorizations, the imposition of injunctive obligations or other limitations on our operations, including the cessation of operations, and requirements to perform site investigatory, remedial or other corrective action. In some instances, such actions could be material and could result in adverse impacts on our operations and financial condition. Certain environmental requirements, and the interpretation of those requirements by regulators and courts, change frequently and might also become more stringent over time. We therefore cannot assure you that we will not incur material costs or liabilities related to our future compliance with these requirements. We have made and will continue to make capital and other expenditures to comply with environmental requirements. Because of the nature of our business, changes in environmental laws and the costs associated with complying with such requirements could have a material adverse effect on our business. We are also subject to laws governing the cleanup of contaminated property. Under these laws, we could be held liable for costs and damages relating to contamination of our past or present facilities and at third-party sites to which our facilities sent wastes or hazardous substances. The amount of such liability could be material. We cannot assure you that we will not have liability for any such contamination, nor can we assure you that we will not experience an accident or become liable for any other contamination that may have occurred in the past (including such liability to buyers of properties or businesses that we have sold). Product liability and indemnification claims could have a material adverse effect on our operating results. Our ability to maintain insurance may be limited, and our coverage may not be sufficient for all claims. Our products are used in, among other things, containment systems for the prevention of groundwater contamination. Our products are also used in significant public works projects. Accordingly, we face an inherent business risk of exposure to product liability claims (including claims for strict liability and negligence) and claims for breach of contract in the event that the failure of our products or their installation results, or is alleged to result, in property damage, damage to the environment or personal injury. We agree in most cases to indemnify the site owner, general contractor and others for certain damages resulting from our negligence and that of our employees. We cannot assure you that we will not incur significant costs to defend product liability and breach of contract claims or that we will not experience any material product liability losses or indemnification obligations in the future. Such costs, losses and obligations may have a material adverse impact on our financial condition, results of operations or cash flows. 18 Although we maintain insurance within ranges of coverage that we believe to be consistent with industry practice, this insurance may not be available at economically feasible premiums and may not be sufficient to cover all such losses. In addition, our insurance policies are subject to large deductibles. An unsuccessful outcome in legal actions and claims against us may have a material adverse impact on our financial condition, results of operations or cash flows. Even if we are successful in defending against a claim relating to our products, claims of this nature could cause our customers to lose confidence in our products and our company. We may experience significant warranty claims that increase our costs. We provide our customers of geosynthetic products with limited material product warranties. Our limited product warranties are typically five years but occasionally extend up to 20years. These warranties are generally limited to repair or replacement of defective products or workmanship, often on a prorated basis, up to the dollar amount of the original order. In some foreign orders, we may be required to provide the customer with specified contractual limited warranties as to material quality. Our product warranty liability in many foreign countries is dictated by local laws in addition to the warranty specified in the orders. Failure of our products to operate properly or to meet specifications may increase our costs by requiring additional engineering resources, product replacement or monetary reimbursement to a customer. We have received warranty claims in the past, and we expect to continue to receive them in the future. Warranty claims are not covered by insurance, and substantial warranty claims in any period could have a material adverse effect on our financial condition, results of operations or cash flows as well as on our reputation. A significant portion of our business is conducted through foreign subsidiaries and our failure to generate sufficient cash flow from these subsidiaries, or otherwise repatriate or receive cash from these subsidiaries, could result in our inability to repay our indebtedness. In 2013 and 2012, 58% and 61%, respectively, of our sales were generated outside of North America. As of December31, 2013, 78%, or $11.1million, of our cash was held outside of the United States, including $2.1million in Europe. In general, when an entity in a foreign jurisdiction repatriates cash to the United States, the amount of such cash is treated as a dividend taxable at current U.S. tax rates. Accordingly, upon the distribution of cash to us from our non-U.S. subsidiaries, we will be subject to U.S. income taxes. Although foreign tax credits may be available to reduce the amount of the additional tax liability, these credits may be limited based on our tax attributes. We have no plans to repatriate cash dividends. Our product deliveries have traditionally fluctuated seasonally and such fluctuations could affect our financial performance and covenant compliance. Due to the significant amount of our projects in the northern hemisphere (North America, Europe and portions of Asia), our operating results are impacted by seasonal weather patterns in those markets. In the northern hemisphere, the greatest volume of geosynthetic product deliveries typically occurs during the summer and fall of each year due to milder weather, which results in seasonal fluctuations of sales. As a result, our sales in the first and fourth quarters of the calendar year have historically been lower than sales in the second and third quarters. We may not be able to use our manufacturing capacity at our various locations to mitigate the impact of seasonal fluctuations on our manufacturing and delivery schedules. Changes in our quarterly operating results due to seasonal fluctuations could negatively affect our financial performance and covenant compliance. We rely primarily on trade secrets and contractual restrictions, and not patents, to protect our proprietary rights. Failure to protect our intellectual property rights may undermine our competitive position, and protecting our rights or defending against third-party allegations of infringement may be costly. Our commercial success depends on our proprietary information and technologies. We rely primarily on a combination of know-how, trade secrets, trademarks and contractual restrictions to protect our intellectual property rights. We own several patents addressing limited aspects of our products. The measures we take to protect our intellectual property rights may be insufficient. Failure to protect, monitor and control the use of our existing intellectual property rights could cause us to lose our competitive advantage and incur significant expenses. Although we enter into confidentiality and nondisclosure agreements with our employees, consultants, advisors and partners to protect our intellectual property rights, these agreements could be breached and may not provide meaningful protection for our trade secrets. It is possible that our competitors or others could independently develop the same or similar technologies or otherwise obtain access to our unpatented technologies. In such cases, our trade secrets would not prevent third parties from competing with us. As a result, our results of operations may be adversely affected. Furthermore, third parties or employees may infringe or misappropriate our proprietary technologies or other intellectual property rights, which could also harm our business and results of operations. From time to time, we may discover such violations of our intellectual property rights. For example, we are aware of third-party use of our trademarks and designs, and there may be other third parties using trademarks or names similar to ours of whom we are unaware. Monitoring unauthorized use of intellectual property rights can be difficult and expensive, and adequate remedies may not be available. Moreover, the laws of certain foreign countries do not protect intellectual property rights to the same extent as the laws of the United States. 19 In addition, third parties may claim that our products infringe or otherwise violate their patents or other proprietary rights and seek corresponding damages or injunctive relief. Defending ourselves against such claims, with or without merit, could be time-consuming and result in costly litigation. An adverse outcome in any such litigation could subject us to significant liability to third parties (potentially including treble damages) or temporary or permanent injunctions prohibiting the manufacture or sale of our products, the use of our technologies or the conduct of our business. Any adverse outcome could also require us to seek licenses from third parties (which may not be available on acceptable terms, or at all) or make substantial one-time or ongoing royalty payments. Protracted litigation could also result in our customers or potential customers deferring or limiting their purchase or use of our products until such litigation is resolved. In addition, we may not have insurance coverage in connection with such litigation and may have to bear all costs arising from any such litigation to the extent we are unable to recover them from other parties. Any of these outcomes could have a material adverse effect on our business, financial condition, results of operations, cash flows and prospects. Although we make efforts to develop and protect our intellectual property, the validity, enforceability and commercial value of our intellectual property rights may be reduced or eliminated by the discovery of prior inventions by third parties, the discovery of similar marks previously used by third parties, non-use or non-enforcement by us, the successful independent development by third parties of the same or similar confidential or proprietary innovations or changes in the supply or distribution chains that render our rights obsolete. We have in the past and may in the future be subject to opposition proceedings with respect to applications for registrations of our intellectual property, including but not limited to our trade names and trademarks. As we rely in part on brand names and trademark protection to enforce our intellectual property rights, barriers to our registration of our brand names and trademarks in various countries may restrict our ability to promote and maintain a cohesive brand through our key markets. We are dependent on information systems and information technology, and a major interruption could adversely impact our operations and financial results. We use critical information systems to operate, monitor and manage business on a day-to-day basis. Any disruption to these information systems could adversely impact operations and result in increased costs and an inability to maintain financial controls or issue financial reports. Information systems could be interrupted, delayed or damaged by any number of factors, including natural disasters, telecommunications failures, power loss, acts of war or terrorism, computer viruses or physical or electronic security breaches. These or other events could cause loss of critical data, or prevent us from meeting our operating and financial commitments. Although we have business continuity plans in place to reduce the negative impact of information technology system failures on our operations, these plans may not be completely effective. Our tax returns and positions are subject to review and audit by federal, state and local taxing authorities and adverse outcomes resulting from examination of our income or other tax returns could adversely affect our operating results and financial condition. We are not currently under audit by the Internal Revenue Service.However, an unfavorable outcome from any tax audit could result in higher tax costs, penalties and interest, thereby negatively and adversely impacting our financial condition, results of operations or cash flows. We are an “emerging growth company” and we cannot be certain if the reduced disclosure requirements applicable to emerging growth companies will make our common stock less attractive to investors. We are an “emerging growth company,” as defined in the Jumpstart Our Business Startups Act of 2012 (the “JOBS Act”), and we may take advantage of certain exemptions from various reporting requirements that are applicable to other public companies that are not “emerging growth companies” including not being required to comply with the auditor attestation requirements of Section 404 of the Sarbanes-Oxley Act, reduced disclosure obligations regarding executive compensation in our periodic reports and proxy statements and exemptions from the requirements of holding a nonbinding advisory vote on executive compensation and shareholder approval of any golden parachute payments not previously approved. We may take advantage of these reporting exemptions until we are no longer an “emerging growth company.” We cannot predict if investors will find our common stock less attractive because we may rely on these exemptions. If some investors find our common stock less attractive as a result, there may be a less active trading market for our common stock and our stock price may be more volatile. 20 In addition, Section 107 of the JOBS Act also provides that an “emerging growth company” can take advantage of the extended transition period provided in Section 7(a)(2)(B) of the Securities Act for complying with new or revised accounting standards. An “emerging growth company” can therefore delay the adoption of certain accounting standards until those standards would otherwise apply to private companies. However, we are choosing to “opt out” of such extended transition period, and as a result, we will comply with new or revised accounting standards on the relevant dates on which adoption of such standards is required for non-emerging growth companies. Section 107 of the JOBS Act provides that our decision to opt out of the extended transition period for complying with new or revised accounting standards is irrevocable. We will remain an emerging growth company for up to five full fiscal years, or until the earliest of (i) the last day of the first fiscal year in which our total annual gross revenues exceed $1 billion, (ii) the date that we become a “large accelerated filer” as defined in Rule 12b-2 under the Securities Exchange Act of 1934, as amended, or the Exchange Act, which would occur if the market value of our common stock that is held by non-affiliates exceeds $700 million as of the last business day of our most recently completed second fiscal quarter or (iii) the date on which we have issued more than $1 billion in non-convertible debt during the preceding three-year period. Risks Related to Ownership of Our Common Stock There is a high likelihood that any sale that takes place will be accomplished through a court-supervised bankruptcy process. As described above, we are undergoing a sale process mandated by our senior lenders. There is a high likelihood that any sale that takes place will be accomplished through a court-supervised bankruptcy process.There is a high likelihood that any court-supervised sale process will result in the cancellation of all of our common stock for no value.Persons trading in our common stock at this juncture do so at their own risk. Our common stock has been delisted from the New York Stock Exchange.It will likely be more difficult for stockholders to sell our common stock or to obtain accurate quotations of the share price of our common stock. On February 28, 2014, we received notification from NYSE Regulation, Inc. stating that, because we were not in compliance with certain continued listing standards, NYSE Regulation, Inc. intended to delist our common stock from the NYSE by filing a delisting application with the SEC.We did not request an appeal of the delisting determination. Effective March 5, 2014, our common stock was delisted from the NYSE and, on the same day, trading of our common stock commenced on the OTCQB Marketplace under the trading symbol “GSEH.”The OTCQB Marketplace is a market tier operated by OTC Markets Group Inc. for over-the-counter traded companies.We can provide no assurance that any trading market for our common stock will exist on the OTCQB Marketplace or that current trading levels will be sustained or not diminish. Stocks traded on the over-the-counter markets are typically less liquid than stocks that trade on the NYSE.Trading on the over-the-counter market may negatively affect the trading price and liquidity of our common stock and could result in larger spreads in the bid and ask prices for shares of our common stock.Stockholders may find it difficult to resell their shares of our common stock due to the delisting.The delisting of our common stock from the NYSE may also result in other negative implications, including the potential loss of confidence by customers, strategic partners and employees and the loss of investor and media interest in our company and common stock. Our stock price has been volatile and has declined significantly over the last nine months and may continue to be volatile or may decline further regardless of our operating performance, and you may not be able to resell your shares at or above the price you paid. The stock market has experienced and continues to experience extreme price and volume fluctuations that have often been unrelated or disproportionate to the operating performance of the underlying businesses. Given that we are a fairly new public company and our common stock now trades on an over-the-counter market, these fluctuations may be even more pronounced in the trading market for our common stock. In addition, many industries have experienced a period of significant disruption characterized by the bankruptcy, failure, collapse or sale of various companies, which led to increased volatility in securities prices and a significant level of intervention from the U.S. and other governments in securities markets. These broad market and industry factors may seriously harm the market price of our common stock, regardless of our actual operating performance. 21 In addition, the market price of our common stock may fluctuate significantly in response to a number of factors, most of which we cannot control, including: · quarterly variations in our operating results compared to market expectations; · size of the public float; · stock price performance of our competitors; · fluctuations in stock market prices and volumes; · actions by competitors; · changes in senior management or key personnel; · changes in financial estimates by securities analysts; · negative earnings or other announcements by us or other industrial companies; · downgrades in our credit ratings or the credit ratings of our competitors; · issuances of capital stock; and · global economic, legal and regulatory factors unrelated to our performance. Numerous factors affect our business and cause variations in our operating results and affect our sales, including overall economic trends; our ability to identify and respond effectively to changing legislative, regulatory or industry requirements; actions by competitors; pricing; our ability to source and distribute products effectively; changes in environmental and safety laws and regulations; and weather conditions. In addition, stock markets have experienced extreme price and volume fluctuations that have affected and continue to affect the market prices of equity securities of many industrial companies. In the past, stockholders have instituted securities class action litigation following periods of market volatility. If we were involved in securities litigation, we could incur substantial costs and our resources and the attention of management could be diverted from our business. Our common stock is a “penny stock” and may be difficult to sell. The SEC has adopted regulations which generally define a “penny stock” to be an equity security that has a market price of less than $5.00 per share or an exercise price of less than $5.00 per share, subject to specific exemptions. The market price of our common stock is less than $5.00 per share and, therefore, it may be designated as a “penny stock” according to SEC rules. This designation requires any broker or dealer selling these securities to disclose certain information about the transaction, obtain a written agreement from the purchaser and determine that the purchaser is reasonably suitable to purchase the securities. These rules may restrict the ability of brokers or dealers to sell our common stock and may affect the ability of stockholders to sell their shares. Our private equity sponsor exerts significant influence over us, and their interests may not coincide with yours. CHS and its affiliates beneficially own, in the aggregate, 53.9% of our outstanding common stock. As a result, CHS and its affiliates could control substantially all matters requiring stockholder approval for the foreseeable future, including approval of significant corporate transactions. In addition, pursuant to the terms of our Stockholders Agreement (as described in Item 13, “Certain Relationships and Related Transactions, and Director Independence–Amended and Restated Stockholders Agreement”), CHS has the ability to designate one member of our Board of Directors and to require all other parties to the Stockholders Agreement to sell their respective shares of our common stock, on substantially the same terms and conditions as CHS is selling its shares, in the event that CHS approves a sale of us. In addition, CHS has the ability to designate a non-voting observer reasonably acceptable to us to attend any meetings of our Board of Directors. The parties to the Stockholders Agreement, other than CHS, own in the aggregate 1.5% of our outstanding common stock. The interests of CHS may not always coincide with our interests as a company or the interests of other stockholders. In addition, this concentration of ownership may delay or prevent a change in control of our company, even if that change in control would benefit our stockholders. This significant concentration of stock ownership and voting power may adversely affect the trading price of our common stock due to investors’ perception that conflicts of interest may exist or arise. See Item 12, “Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters,” and Item 13, “Certain Relationships and Related Transactions, and Director Independence,” for further information about the equity interests held by CHS and its affiliates. 22 Moreover, our certificate of incorporation contains a provision renouncing our interest or expectancy in, or in being offered an opportunity to participate in, any business opportunity that may from time to time be presented to CHS or its affiliates (other than us), subsidiaries, officers, directors, agents, stockholders, members, partners and employees and that may be a business opportunity for any such person, even if the opportunity is one that we might reasonably have pursued or had the ability or desire to pursue if granted the opportunity to do so. Neither CHS nor any of its affiliates (other than us) has any duty to refrain from engaging directly or indirectly in the same or similar business activities or lines of business as us. Future sales or issuances of our common stock, or the perception in the public markets that such sales or issuances may occur, may depress our stock price. Sales or issuances of substantial amounts of our common stock in the public market, or the perception that these sales or issuances may occur, could adversely affect the price of our common stock and could impair our ability to raise capital through the sale of additional shares. CHS, the beneficial owner of a majority of our outstanding common stock, has the right, subject to certain exceptions and conditions, to require us to register their shares of our common stock under the Securities Act of 1933, as amended (the “Securities Act”), and certain other holders of our common stock will have the right to participate in future registrations of securities by us. Registration of any of these outstanding shares of common stock would result in such shares becoming freely tradable without compliance with Rule144 upon effectiveness of the registration statement. We may issue additional shares of our common stock, including securities that are convertible into or exchangeable for, or that represent the right to receive, shares of our common stock or substantially similar securities, which may result in dilution to our stockholders. Further, we have filed a registration statement on Form S-8 under the Securities Act registering all shares of our common stock subject to outstanding options as well as all shares of our common stock that may be covered by additional options and other awards granted under our existing equity incentive plans.See Item 11, “Executive Compensation - Compensation Discussion and Analysis Elements of Compensation–Long-Term Equity Incentives.”These shares can be sold in the public market upon issuance, subject to certain restrictions, including restrictions under the securities laws applicable to resales by affiliates. Anti-takeover provisions in our charter documents and Delaware law might discourage or delay acquisition attempts for us that you might consider favorable. Our certificate of incorporation and bylaws contain provisions that may make the acquisition of our company more difficult without the approval of our Board of Directors. These provisions, which in some cases do not apply to CHS unless it holds less than 10% of our outstanding common stock, among other things: · authorize our Board of Directors, without further action by the stockholders, to issue blank check preferred stock; · limit the ability of our stockholders to call and bring business before special meetings and to take action by written consent in lieu of a meeting; · require advance notice of stockholder proposals for business to be conducted at meetings of our stockholders and for nominations of candidates for election to our Board of Directors; · authorize our Board of Directors, without stockholder approval, to amend our amended and restated bylaws; · limit the determination of the number of directors on our Board of Directors and the filling of vacancies or newly created seats on our Board of Directors to our Board of Directors then in office; and · subject to certain exceptions, limit our ability to engage in certain business combinations with an “interested stockholder” for a three-year period following the time that the stockholder became an interested stockholder. These provisions, alone or together, could delay hostile takeovers and changes in control of our company or changes in our management. As a Delaware corporation, we are also subject to provisions of Delaware law, which may impair a takeover attempt that our stockholders may find beneficial. Any provision of our certificate of incorporation or bylaws or Delaware law that has the effect of delaying or deterring a change in control could limit the opportunity for our stockholders to receive a premium for their shares of our common stock, and could also affect the price that some investors are willing to pay for our common stock. 23 If securities or industry analysts do not publish research or publish inaccurate or unfavorable research about our business, our stock price and trading volume could decline. The trading market for our common stock will depend in part on the research and reports that securities or industry analysts publish about us or our business. If one or more of these analysts ceases coverage of us or fails to publish reports on us regularly, demand for our stock could decrease, which could cause our stock price and trading volume to decline. Moreover, if one or more of the analysts who covers us downgrades our stock or publishes inaccurate or unfavorable research about our business, our stock price would likely decline. We do not expect to pay any cash dividends for the foreseeable future. We do not anticipate that we will pay any cash dividends on our common stock for the foreseeable future. Any determination to pay dividends in the future will be at the discretion of our Board of Directors and will depend upon results of operations, capital requirements, financial condition, contractual restrictions, restrictions imposed by applicable law and other factors our Board of Directors deems relevant. Additionally, our operating subsidiaries are currently restricted from paying cash dividends by the agreements governing their indebtedness, and we expect these restrictions to continue in the future. Accordingly, if you purchase shares of our common stock, realization of a gain on your investment will depend on the appreciation of the price of our common stock, which may never occur. Investors seeking cash dividends in the foreseeable future should not purchase our common stock. We incur increased costs as a result of being a public company. As a public company, we incur significant legal, accounting, insurance and other expenses, including costs associated with public company reporting requirements. We also have incurred and will incur costs associated with complying with certain requirements of the Sarbanes-Oxley Act of 2002 and related rules implemented by the SEC and any securities exchange on which our common stock trades. The expenses incurred by public companies generally for reporting and corporate governance purposes have been increasing. We expect these rules and regulations to increase our legal and financial compliance costs and to make some activities more time-consuming and costly, although we are currently unable to estimate these costs with any degree of certainty. These laws and regulations could also make it more difficult or costly for us to obtain certain types of insurance, including director and officer liability insurance, and we may be forced to accept reduced policy limits and coverage or incur substantially higher costs to obtain the same or similar coverage. These laws and regulations could also make it more difficult for us to attract and retain qualified persons to serve on our Board of Directors, our Board committees or as our executive officers. Effective March 5, 2014, our common stock was delisted from the NYSE. Furthermore, if we are unable to satisfy our obligations as a public company, we could be subject to fines, sanctions and other regulatory action and potentially civil litigation. We have determined that our internal controls relating to revenue recognition are currently ineffective. As discussed in Item9A,“Controls and Procedures,” our management team, under the supervision and with the participation of our Chief Executive Officer and Chief Financial Officer, conducted an evaluation of the effectiveness of the design and operation of our internal controls. They concluded that our internal controls over financial reporting were ineffective as of December31, 2013.As of December 31, 2013, we identified a material weakness relating to inadequate revenue recognition procedures. A material weakness is a deficiency, or combination of deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of our annual or interim financial statements will not be prevented or detected on a timely basis.Any material weakness in our internal controls over revenue recognition procedures could impair our ability to report our financial position and results of operations accurately and in a timely manner. 24 ITEM IB. UNRESOLVED STAFF COMMENTS None. ITEM 2. PROPERTIES Our corporate headquarters and principal executive offices are located at 19103 Gundle Road, Houston, Texas.We own eight manufacturing facilities located in the United States, Germany, Egypt, Thailand, Chile and China.Our global manufacturing infrastructure enables us to shift our manufacturing capacity among our worldwide locations to best meet changing global geosynthetic demand and to optimize our supply chain based on regional resin price fluctuations and transportation costs.We believe that our facilities are suitable for their purpose and adequate to meet our business operations requirements.The following table provides selected information regarding our principal physical properties as of December 31, 2013: Location Approximate Size Function Owned/Leased Houston, Texas (Headquarters) 149,400 sq. feet Manufacturing Owned Kingstree, South Carolina 212,200 sq. feet Manufacturing Owned Spearfish, South Dakota 52,300 sq. feet Manufacturing Owned Rechlin, Germany 71,100 sq. feet Manufacturing Owned 6th of October City, Egypt 37,800 sq. feet Manufacturing Owned Rayong, Thailand 72,900 sq. feet Manufacturing Owned Antofagasta, Chile 26,100 sq. feet Manufacturing Owned Suzhou, China 55,700 sq. feet Manufacturing Owned In addition, we maintain 27 regional sales offices located in 19 countries. ITEM 3. LEGAL PROCEEDINGS In the ordinary course of our business, we have been involved in various disputes and litigation. Although the outcome of any such disputes and litigation cannot be predicted with certainty, we do not believe that there are any pending or threatened actions, suits or proceedings against or affecting us which, if determined adversely to us, would, individually or in the aggregate, have a material adverse effect on our business, financial condition or results of operations. ITEM 4. MINE SAFETY DISCLOSURES Not applicable. 25 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our common stock began trading on the NYSE on February 10, 2012 under the symbol “GSE.”Prior to that date, there was no public trading market for our common stock.Effective March 5, 2014, our common stock was delisted from the NYSE. On the same day, trading of our common stock commenced on the OTCQB Marketplace under the trading symbol “GSEH.” We can provide no assurance that any trading market for our common stock will exist on the OTCQB Marketplace or that current trading levels will be sustained or not diminish. The following table sets forth the quarterly high and low sale prices of our common stock, as reported by the NYSE, for the last fiscal year. Fiscal Year 2013 Quarter Ended High Low March 31, 2013 $ $ June 30, 2013 $ $ September 30, 2013 $ $ December 31, 2013 $ $ Fiscal Year 2012 Quarter Ended March 31, 2012 $ $ June 30, 2012 $ $ September 30, 2012 $ $ December 31, 2012 $ $ Holders of Record As of March 31, 2014, there were 22 holders of record of our common stock. Because many of our shares of common stock are held by brokers and other institutions on behalf of stockholders, we are unable to estimate the total number of stockholders represented by these record holders. Dividend Policy We have not declared or paid any cash dividends on our common stock.We do not intend to pay any cash dividends on our common stock for the foreseeable future.Any determination to pay dividends in the future will be at the discretion of our Board of Directors and will depend upon results of operations, capital requirements, financial condition, contractual restrictions, restrictions imposed by applicable law and other factors our Board of Directors deems relevant.In particular, our operating subsidiaries are currently restricted from paying cash dividends by the agreements governing their indebtedness, and we expect these restrictions to continue for the foreseeable future. Recent Sales of Unregistered Securities None. 26 Stock Performance Graph The following performance graph compares the total cumulative stockholder returns on our common stock since the date of our initial public offering in February 2012 with the total cumulative returns for the Russell 3000 Index and a peer group index we selected. The graph assumes an investment of $100 in our common stock on February 10, 2012, and the reinvestment of all dividends for the index and peer group.This chart has been calculated in compliance with SEC requirements and prepared by Capital IQ. This graph and the accompanying text is not “soliciting material,” is not deemed filed with the SEC, and is not to be incorporated by reference in any filing by us under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, whether made before or after the date hereof and irrespective of any general incorporation language in any such filing. Company Name / Index 2/10/2012 6/30/2012 12/31/2012 6/30/2013 12/31/2013 GSE Holding, Inc. $ Russell 3000 Index $ Peer Group(a) $ (a) Peer Group Companies:Amcol International, Inc., Spartech Corporation, PolyOne Corporation, Roper Industries, Inc. and Tredegar Corporation. THE STOCK PRICE PERFORMANCE INCLUDED IN THIS GRAPH IS NOT NECESSARILY INDICATIVE OF FUTURE STOCK PRICE PERFORMANCE. Purchases of Equity Securities by the Issuer and Affiliated Purchasers None of our issued common stock has been reacquired since its initial issuance on February 10, 2012. There are currently no share repurchase programs authorized by our Board of Directors. 27 ITEM 6. SELECTED FINANCIAL DATA The selected historical consolidated financial and operating data set forth below should be read together with Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” and our consolidated financial statements and the related notes included elsewhere in this Annual Report on Form 10-K. Years Ended December31, (in thousands, except per share and volume data) Consolidated Statement of Operations Data: Net sales $ Cost of products Gross profit Selling, general and administrative expenses Public offering-related costs - Amortization of intangibles Impairment of goodwill - Operating income (loss) ) Other expenses (income): Interest expense, net Foreign currency transaction (gain) loss ) ) ) Change in fair value of derivatives 59 71 - - Loss on extinguishment of debt - - - Other expense (income), net ) ) ) 52 Income (loss) from continuing operations before income taxes ) ) ) Income tax (benefit) provision ) ) Income (loss) from continuing operations ) ) ) Income (loss) from discontinued operations, net of taxes ) ) ) - Net income (loss) Non-controlling interest in consolidated subsidiary ) 25 - - - Net income (loss) attributable to GSEHolding, Inc. $ ) $ ) $ $ $ ) Income (loss) from continuing operations per share: Basic $ ) $ ) $ $ $ ) Diluted $ ) $ ) $ $ $ ) Net income (loss) per share: Basic $ ) $ ) $ $ $ ) Diluted $ ) $ ) $ $ $ ) Weighted average number of shares of common stock used in computingnet income (loss) per share: Basic Diluted Other Financial Data: Adjusted gross margin(1) % Net cash provided by (used in) operating activities ) ) ) Net cash (used in) investing activities ) Net cash provided by (used in) financing activities ) Adjusted EBITDA(2) $ Capital expenditures Operating Data (unaudited): Volume shipped (thousands of pounds)(3) 28 As of December31, (in thousands) Consolidated Balance Sheet Data: Cash and cash equivalents $ Accounts receivable, net Inventories, net Total assets Total debt, including current portion Total stockholders’ equity Adjusted gross margin represents the difference between net sales and cost of products, excluding depreciation expense included in cost of products, divided by sales and, accordingly, does not take into account the non-cash impact of depreciation expense included in the cost of products of $9.1million, $9.1million, $9.5million, $10.1 million and $11.7 million in 2009, 2010, 2011, 2012 and 2013, respectively. Disclosure in this Annual Report on Form 10-K of adjusted gross margin, which is a “non-GAAP financial measure,” as defined under the rules of the SEC, is intended as a supplemental measure of our performance that is not required by, or presented in accordance with, GAAP. We believe this measure is helpful in understanding our past performance as a supplement to gross margin and other performance measures calculated in conformity with GAAP. We believe this measure is meaningful to our investors because it provides a measure of operating performance that is unaffected by non-cash accounting measures. Adjusted gross margin has limitations as an analytical tool because it excludes the impact of depreciation expense included in cost of products, and it should be considered in addition to, not as a substitute for, measures of financial performance reported in accordance with GAAP such as gross margin. Our calculation of adjusted gross margin may not be comparable to similarly titled measures reported by other companies. The following table reconciles gross margin to adjusted gross margin for the periods presented in this table and elsewhere in this Annual Report on Form 10-K. Year Ended December31, Gross margin % Depreciation expense (as a percentage of net sales) % % % Adjusted gross margin % Adjusted EBITDA represents net income or loss before interest expense, income tax expense, depreciation and amortization of intangibles, change in the fair value of derivatives, loss (gain) on foreign currency transactions, restructuring expenses, certain professional fees, stock-based compensation expense, management fees paid to CHS, loss on extinguishment of debt, public offering-related costs, and impairment of goodwill. Disclosure in this Annual Report on Form 10-K of Adjusted EBITDA, which is a “non-GAAP financial measure,” as defined under the rules of the SEC, is intended as a supplemental measure of our performance that is not required by, or presented in accordance with, GAAP. Adjusted EBITDA should not be considered as an alternative to net income, income from continuing operations or any other performance measure derived in accordance with GAAP. Our presentation of Adjusted EBITDA should not be construed to imply that our future results will be unaffected by unusual or non-recurring items. We believe this measure is meaningful to our investors to enhance their understanding of our financial performance. Although Adjusted EBITDA is not necessarily a measure of our ability to fund our cash needs, we understand that it is frequently used by securities analysts, investors and other interested parties as a measure of financial performance and to compare our performance with the performance of other companies that report Adjusted EBITDA. Adjusted EBITDA should be considered in addition to, not as a substitute for, net income, income from continuing operations and other measures of financial performance reported in accordance with GAAP. Our calculation of Adjusted EBITDA may not be comparable to similarly titled measures reported by other companies. The following table reconciles net (income) loss attributable to GSE Holding, Inc. to Adjusted EBITDA for the periods presented in this table and elsewhere in this Annual Report on Form 10-K. 29 Year Ended December31, (in thousands) Net income (loss) attributable to GSEHolding, Inc. $ ) $ ) $ $ $ ) (Income) loss from discontinued operations, net of incometaxes ) – Interest expense, net Income tax expense (benefit) ) ) Depreciation and amortization expense Impairment of goodwill – Change in the fair value of derivatives 59 71 – – Foreign currency transaction (gain) loss ) ) ) Restructuring expense(a) 93 Professional fees(b) Stock-based compensation expense 28 67 75 Management fees(c) – Loss on extinguishment of debt(d) – – – Public offering-related costs (e) – Other(f) 58 13 Adjusted EBITDA $ (a) For 2009 and 2010, represents severance costs primarily related to the restructuring and productivity improvement programs we adopted during the fourth quarter of 2009.For 2011, primarily represents severance payments made to two former key employees. For 2013, represents severance payments to our former Chief Executive Officer and severance costs related to restructuring and productivity improvement programs we adopted during the second quarter of 2013. (b) Represents recruiting a new chief executive officer in 2009 and the restructuring and productivity improvement programs adopted by us during the fourth quarter of 2009, which primarily consists of fees related to the engagement of an independent consulting firm that specializes in performance improvements for portfolio companies of private equity firms in 2010 and 2011.For 2012, primarily represents acquisition related fees. For 2013, consists of fees related to the amendment of our long-term debt, efforts to refinance our long-term debt and acquisition-related fees, (c) Represents management fees that terminated in connection with our IPO. (d) For 2011, represents the loss recognized in connection with the refinancing of our Senior Notes.For 2012, represents the write-off of unamortized debt issuance cost and discount recognized in connection repayment of the Second Lien Term Loan.For a description of these transactions, see Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations– Liquidity and Capital Resources–Description of Credit Facilities.” (e) Represents compensation costs of $6.6 million related to IPO bonuses that were paid in cash ($2.3 million) and fully vested common stock ($4.3 million) to certain key executives and directors, and $3.0 million related a termination fee for our CHS management agreement. (f) For 2009 $1.0million of death benefits paid to the estate of our former President and Chief Executive Officer. Otherwise, primarily relates to gains and losses on asset sales. Includes 12,118 and 9,935 volume shipped (in thousands of pounds) related to our discontinued operations for the years ended December31, 2009 and 2010, respectively.There was no volume shipped related to our discontinued operations for the years ended December 31, 2011, 2012 and 2013. 30 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTSOF OPERATIONS This discussion and analysis should be read together with Item 6, “Selected Financial Data,” and our consolidated financial statements and the related notes included elsewhere in this Annual Report on Form 10-K. This discussion and analysis contain forward-looking statements that are based on the beliefs of our management, as well as assumptions made by, and information currently available to, our management. Actual results could differ materially from those discussed in or implied by forward-looking statements as a result of various factors, including those discussed below and elsewhere in this Annual Report on Form 10-K, particularly in “Forward-Looking Statements” and Item 1A, “Risk Factors.” Recent Developments As a result of potential defaults under our First Lien Credit Facility during the fourth quarter of 2013, we entered into certain waivers and amendments to the First Lien Credit Facility during the first quarter of 2014, pursuant to which the lenders waived any default arising as a result of the potential failure by us to be in compliance with (i) the maximum total leverage ratio as of September 30, 2013, October 31, 2013, November 30, 2013 and December 31, 2013, and (ii) the minimum interest coverage ratio as of December 31, 2013.The lenders also waived any actual or potential defaults of the maximum total leverage ratio or the minimum interest coverage ratio through the Sale Process Completion Date. On January 10, 2014, we entered into a $15.0 million secured revolving super priority Priming Facility with General Electric Capital Corporation and certain other financial institutions party thereto. Pursuant to the terms of the First Lien Credit Facility and Priming Facility, both as amended from time to time, we agreed to pursue a sale process to sell our company and use the proceeds to repay our indebtedness. The First Lien Credit Facility and Priming Facility set forth a series of milestones, requiring us to, among other things, distribute a final confidential information memorandum to prospective buyers no later than January 17, 2014, which was distributed shortly after such date. Under the terms of the First Lien Credit Facility and the Priming Facility, an acceptable sale must be completed no later than April 21, 2014 and April 30, 2014. The failure to meet any one of these deadlines would be an event of default under the First Lien Credit Facility and the Priming Facility. For a discussion of the sale process, see “Sale of the Company” in Note 12 to the consolidated financial statements. While we believe the Priming Facility will provide liquidity to support operations in the ordinary course of business while we pursue a sale of our company, there can be no assurances that the $15.0 million will be sufficient. We engaged Moelis to assist in a sale process.There can be no assurance that we can conclude an acceptable sale and that if a sale is completed, that our creditors will receive payment in full or that our stockholders will receive any recovery in connection with the sale process. There is a high likelihood that any sale that takes place will be accomplished through a court-supervised bankruptcy process. Failure to comply with the financial covenants, or any other non-financial or restrictive covenant, including the covenant to sell our company, would create a default under our First Lien Credit Facility and Priming Facility, assuming we are unable to secure a waiver from our lenders.Upon a default, our lenders could accelerate the indebtedness under the facilities, foreclose against their collateral or seek other remedies, which would jeopardize our ability to continue its current operations. We may be required to amend our First Lien Credit Facility and/or Priming Facility, refinance all or part of our existing debt, sell assets, incur additional indebtedness, raise additional equity, or file for bankruptcy protection. Further, based upon our actual performance levels, our senior secured leverage ratio, leverage ratio and minimum interest coverage ratio requirements or other financial covenants could limit our ability to incur additional debt, which could hinder our ability to execute our current business strategy. We cannot predict what actions, if any, our lenders would take following a default with respect to their indebtedness.We do not believe that cash on hand, and borrowings under the Priming Facility and/or our foreign debt facilities and cash generated from operations will be sufficient to meet working capital requirements, anticipated capital expenditures and scheduled interest payments on indebtedness for the next 12 months. If the lenders accelerate the maturity of our debt, we will not have sufficient cash on hand or borrowing capacity to satisfy these obligations, and may not be able to pay our debt or borrow sufficient funds to refinance it on terms that are acceptable to us or at all. In such event, we would almost certainly be required to file for bankruptcy protection. Overview We are a global provider of highly engineered geosynthetic containment solutions for environmental protection and confinement applications. Our products are used in a wide range of infrastructure end markets such as mining, waste management, liquid containment (including water infrastructure, agriculture and aquaculture), coal ash containment and oil and gas. We are one of the few providers with the full suite of products required to deliver customized solutions for complex projects on a global basis, including geomembranes, drainage products, GCLs, nonwoven geotextiles and specialty products. We have a global infrastructure that includes eight manufacturing facilities located in the United States, Germany, Chile, Egypt, China and Thailand, 27 regional sales and/or marketing offices located in 19countries and engineers and technical salespeople located on four continents. We generate the majority of our sales outside of North America, including high-growth emerging markets in Asia, Latin America, Africa and the Middle East. Our comprehensive product offering and global infrastructure, along with our extensive relationships with customers and end-users, provide us with access to high-growth markets worldwide and the flexibility to serve customers regardless of geographic location. 31 Net Sales We derive our net sales from selling innovative and reliable geosynthetic solutions that have been customized from our broad product offering, including geomembranes, drainage products, GCLs, nonwoven geotextiles and specialty products. We focus primarily on the global mining, waste management and liquid containment end markets, and are developing new end markets such as coal ash containment and oil and gas. Our products are used in a variety of material containment and environmental protection applications by end-users in these industries, including some of the largest mining, waste management, power and other civil and industrial infrastructure companies in the world. In 2013, we served more than1,300customers and no single customer generated more than 10% of our total net sales. Depending on the size and complexity of the application, we may identify opportunities for new projects years before we ultimately deliver our products. During this time, the project owners typically conduct feasibility analyses and arrange funding for the project while our engineering and sales personnel work with the project’s design engineers to advise on the technical details of the geosynthetic solution required for the project. Before construction commences, our customers may issue requests for proposals (“RFPs”), which establish certain specifications for the desired geosynthetic products, including design and performance criteria based on our advice. We respond to these RFPs by proposing product specifications for our geosynthetic solutions, providing details regarding production and anticipated delivery schedules and stipulating contractual terms such as product pricing. By leveraging our customer relationships, reputation for quality and innovation, full product breadth and engineering capabilities to work with end-users during the planning phase of these large and complex projects, our products are often specified for a project prior to the issuance of a RFP. This means that our customers often indicate in their RFPs that only GSE products may be used for a particular application, whether by identifying characteristics of our products that our competitors cannot manufacture or by expressly specifying our brand name. Similarly, in many instances our customers choose to work exclusively with us on a particular application, bypassing the RFP process altogether. Our net sales from major projects depend, in part, on the level of capital expenditures in our principal end markets. The number of such projects we win in any particular year fluctuates, and is dependent on the number of projects available and our ability to bid successfully for such projects. Negotiations with our customers are complex and frequently involve a lengthy bidding and selection process, which is affected by a number of factors, such as competitive position (including the timing of our introduction to a project and our relationships to those involved in the project), market conditions, financing arrangements and required governmental approvals. We do not typically enter into long-term contracts with our customers; rather, we receive orders from our customers that contractually govern our participation in a project. Pricing for our products is driven to a large extent by the costs of polyethylene resin and other raw materials. Changes in our raw material costs can affect the sales prices we charge our customers.We may increase our selling prices charged to our customers, when contractually able, if there are increases in our raw material costs.Conversely, if our raw material costs decline our selling prices we charge to our customers may be reduced. Cost of Products Cost of products is our primary operating expense, accounting for 88.3%, 83.2% and 84.6% of our net sales for the years ended December31, 2013, 2012 and 2011, respectively. Cost of products includes primarily the direct cost of raw materials and labor used in the manufacture of our products as well as indirect costs such as labor, depreciation, insurance, supplies, tools, repairs and shipping and handling. Cost of products also includes all but a de minimis amount of procurement expenses incurred to purchase, receive, store and maintain our inventories. Our principal products are manufactured primarily from specially formulated high-grade polyethylene resins with chemical additives that enable the end product to better resist weathering, ultraviolet degradation and chemical exposure. HDPE is our primary raw material. We also use LLDPE, polypropylene and blow molding resin. Raw material costs represented 79.2%, 79.8% and 80.2% of our total cost of products for the years ended December31, 2013, 2012 and 2011, illustrating the importance of effectively managing material costs to maintaining stable levels of profitability. Selling, General and Administrative Expenses Selling, general and administrative (“SG&A”) expenses represent overhead costs associated with support functions such as finance, human resources, legal, information technology and sales and marketing costs. Primary drivers of SG&A expenses include personnel costs, severance costs and sales force commissions. SG&A expenses were 13.0%, 10.3% and 9.6% of net sales for the years ended December31, 2013, 2012 and 2011, respectively, and each year was impacted by professional fees and restructuring costs. 32 Backlog At December 31, 2013, we had a backlog of unfilled orders of $76.4 million compared to a backlog of $69.2 million at December 31, 2012. Backlog includes only unfilled orders for which we have received purchase orders from the customer.The timing of recognition of revenue out of backlog is not always certain, as it is subject to a variety of factors that may cause delays many of which are beyond our control. Segment Data We have organized our operations into five reporting segments: North America, Europe Africa, Asia Pacific, Latin America and Middle East. We generate a greater proportion of our gross profit, as compared to our net sales, in our North America segment, which consists of the United States, Canada and Mexico, because our product mix in this segment is focused on higher-margin products. We expect the percentage of total gross profit derived from outside North America to continue to increase in future periods as we continue to focus on selling these higher-value products in our other segments. We also expect the percentage of net sales derived from outside North America to increase in future periods as we continue to expand globally. The following table presents our net sales, by segment for the periods presented, as well as gross profit and gross profit as a percentage of net sales from each segment: North America Europe Africa Asia Pacific Latin America Middle East (in thousands, except percentages) Year ended December31, 2013 Net sales $ Gross profit Gross margin % Year ended December31, 2012 Net sales $ Gross profit Gross margin % Year ended December31, 2011 Net sales $ Gross profit Gross margin % The following table presents our net sales from each segment, as a percentage of total net sales: Year Ended December31, North America % % % Europe Africa Asia Pacific Latin America Middle East Total % % % North America North America net sales decreased $11.0million, or 5.9%, during 2013 to $174.9million from $185.9million in 2012. Net sales decreased $18.8 million due to lower volumes, partially offset by approximately $7.8 million due to changes in product mix and selling prices. North America gross profit decreased $17.9 million, or 38.2%, to $29.0 million during 2013 from $46.9 million in 2012. Gross profit decreased $12.7 million due to lower margins related to competitive pricing pressure and changes in product mix and $5.2 million due to the decrease in volumes. The continued competitive environment and difficulties in the North America market had a negative effect on net sales and gross profit during the year ended December 31, 2013. 33 North America net sales decreased $19.1million, or 9.3%, during 2012 to $185.9million from $205.0million in 2011. Lower third party volume shipped due to increased production related to intersegment sales contributed $17.3 million and reduced selling prices contributed $10.9 million. These decreases were partially offset by changes in product mix of $9.1 million. North America intersegment sales increased $22.3 million during 2012 as a result of utilizing our plant sourcing decision model to manufacture our products at the most cost efficient locations. The increase in intersegment sales reduced the manufacturing capacity available for third party customers, which had a negative effect on 2012 net sales in North America. North America gross profit increased $0.9 million, or 2.0%, to $46.9 million during 2012 from $46.0 million in 2011 primarily due to changes in product mix which was partially offset by an increase in manufacturing costs and the decrease in volume shipped. Europe Africa Europe Africa net sales decreased $23.6million, or 16.9%, during 2013 to $115.7million from $139.3million in 2012. Net sales decreased $19.9million due to lower volumes and $7.6 million due to changes in product mix. Europe Africa net sales were positively affected by approximately $3.9million from changes in foreign currency exchange rates. Europe Africa gross profit decreased $4.7 million, or 43.1%, during 2013 to $6.2 million from $10.9 million in 2012. Gross profit decreased $3.0 million due to changes in product mix and $1.7 million due to the lower volumes.The weakening European economy had a negative effect on net sales and gross profit during 2013. Europe Africa net sales increased $8.0million, or 6.1%, during 2012 to $139.3million from $131.3million in 2011. Net sales increased $12.4million due to higher volume shipped, $5.4 million due to increases in selling prices, and $3.8 million due to changes in product mix. Europe Africa net sales were negatively affected by approximately $13.6million from changes in foreign currency exchange rates. Europe Africa gross profit was $10.9 million in 2012 an increase of $0.8 million, or 7.9%, from $10.1 million in 2011. Gross profit increased $0.9 million due to the higher volume shipped and $1.1 million due to the favorable shift in product mix, which were partially offset by increased manufacturing costs and unfavorable changes in foreign currency exchange rates. Asia Pacific Asia Pacific net sales decreased $19.2million, or 19.8%, during 2013 to $78.0million from $97.2million in 2012. Lower volumes decreased net sales by $20.1million, which was partially offset by increased selling prices. Gross profit decreased $8.0 million, or 47.6%, to $8.8 million in 2013 from $16.8 million in 2012. Gross profit decreased $4.5 million due to changes in product mix and increased manufacturing expenses and $3.5 million due to the lower volumes. Asia Pacific net sales increased $22.9million, or 30.9%, during 2012 to $97.2million from $74.3million in 2011. Higher volume shipped due to increased international demand contributed $17.3million to additional net sales and changes in product mix contributed $6.5million. These increases were partially offset by a decline in selling prices of $0.9 million. Asia Pacific net sales increased due to higher volumes sold into Australia, Thailand, Malaysia and China. Asia Pacific gross profit increased $6.5million, or 63.4%, during 2012 to $16.8million from $10.3million in 2011. Gross profit increased $8.9 million due to changes in product mix and higher volume shipped, which were partially offset by increased manufacturing expenses of $2.4 million. Latin America Latin America net sales decreased $9.1million, or 19.7%, during 2013 to $37.0million from $46.1million in 2012. Net sales decreased $10.0 million due to lower volumes, which was partially offset by changes in product mix. Latin America gross profit decreased $1.3million, or 27.1%, during 2013 to $3.5million from $4.8million in 2012 due to the lower volumes and increased manufacturing expenses, partially offset by changes in product mix. Latin America net sales increased $1.7million, or 3.9%, during 2012 to $46.1million from $44.4million in 2011. Increases in selling prices and changes in product mix contributed $2.7million, which were partially offset by $1.0 million resulting from lower volume shipped. Latin America gross profit increased $0.2million, or 3.3%, during 2012 to $4.8million from $4.6million in 2011. Gross profit increased primarily due to changes in product mix. Middle East Middle East net sales increased $4.0million, or 49.4%, to $12.1million during 2013 from $8.1million in 2012 due to an increase in volumes, increased selling prices and changes in product mix. Middle East net sales were negatively affected by $1.6 million from changes in foreign currency exchange rates. Middle East gross profit increased $0.7million to $1.4million in 2013 from $0.7million in 2012 due to the changes in product mix and the increase in volumes. Middle East net sales decreased $1.4million, or 14.9%, to $8.1million during 2012 from $9.5million in 2011. A decline in volume shipped and decreases in selling prices reduced net sales by $1.9 million. These decreases were partially offset by favorable changes in product mix of $0.7 million. Middle East gross profit increased $0.1million to $0.7million in 2012 from $0.6million in 2011. Gross profit increased $0.7 million due to the changes in product mix, which was partially offset by an increase of $0.5 million in manufacturing costs and $0.1 million due to lower volume shipped. 34 Key Drivers The following are the key drivers of our business: Timing of Projects.Our financial results are influenced by the timing of projects that are developed and constructed by the end-users of our products in our primary end markets, including mining, waste management and liquid containment. Mining projects and associated capital expenditures are driven by global commodity supply and demand factors. Our products are used primarily in metal mining, including copper, silver, uranium and gold. Metal mining projects are typically characterized by long lead times and large capital investment by the owners of the projects. In addition, these projects are often located in remote geographies with limited infrastructure, such as power and roads, creating complex logistics management requirements and long supplier lead times. In our waste management end market, landfill construction and expansion projects are driven by waste volume generation and the need for additional municipal solid waste disposal resources. In developed markets, landfill construction and expansion projects are influenced by economic factors, particularly retail sales and consumer spending, housing starts and commercial and infrastructure construction. In emerging markets, waste management projects are also driven primarily by increased per capita GDP, which is positively correlated with waste generation, as well as by increasing environmental awareness and regulation, as discussed further below. Finally, projects in our liquid containment end markets, including water management infrastructure, agriculture and aquaculture and industrial wastewater treatment applications, are driven by investment in civil and industrial infrastructure globally. This global spending is influenced by increased urbanization, increased wealth and protein-rich diets in developing economies necessitating higher levels of food production, population growth and other secular and economic factors, in both developed and emerging markets. Environmental Regulations.Our business is influenced by international levels of environmental regulation and mandated geosynthetics specifications, which vary across jurisdictions and by end market. Environmental regulations often require the use of geosynthetic products to contain materials and protect groundwater in various types of projects. In emerging markets, waste management and water infrastructure projects are driven by an ongoing increase in environmental awareness and regulation that has developed through the continued urbanization and increased affluence of these economies. Although environmental regulations may not be as stringent or may not be enforced in emerging markets, we believe these regulations will continue to develop and to be enforced more diligently. In developed markets, existing regulations, which often specify our products, tend to be highly specific and stringently enforced. As a result, regulatory changes in developed markets tend to impact new end markets, such as coal ash containment in the United States. Seasonality.Due to the significant amount of our projects in the northern hemisphere (North America and Europe), our operating results are impacted by seasonal weather patterns in these markets. Our sales in the first and fourth quarters of the calendar year have historically been lower than sales in the second and third quarters. This is primarily due to lower activity levels in our primary end markets during the winter months in the northern hemisphere. The impact of this seasonality is partially mitigated by our mining and liquid containment end markets, which are located predominantly in the southern hemisphere. As our mining end market becomes a greater source of our sales, we expect seasonality to be further mitigated. Resin Cost Volatility.Resin-based material, derived from crude petroleum and natural gas, accounted for 79.2%, 79.8% and 80.2% of our cost of products for the years ended December31, 2013, 2012 and 2011, respectively. Our ability to both manage the cost of our resin purchases as well as pass fluctuations in the cost of resin through to our customers is critical to our profitability. Fluctuations in the price of crude oil impact the cost of resin. In addition, planned and unplanned outages in facilities that produce polyethylene and its feedstock materials have historically impacted the cost of resin. In 2010, we implemented successful performance initiatives that focused on reducing the risk of volatility in resin costs on our profitability. We have developed policies, procedures, tools and organizational training procedures to enable better resin cost management and facilitate the efficient pass through of increases in our resin costs to our customers. These initiatives included diversifying our resin sources, hiring a polyethylene expert to lead procurement, implementing pricing tools that account for projected resin pricing, institutionalizing a bid approval process, creating a plant sourcing decision model, and running a large project tracking process. As a result of these policies, we were able to effectively manage the volatility in resin prices during 2013 and 2012, which minimized the effect of resin price volatility on our results of operations. While the significant majority of our products are sold under orders that include 30-day re-pricing provisions at our option, and while we have taken advantage of this option in the past, the policies, processes, tools and organizational training procedures described above allow us to limit the need to re-price projects already under contract. This, in turn, helps us better manage our relationships with our customers. We believe that managing the risks associated with volatility in resin costs is now among our critical and core competencies. However, substantial doubts about our ability to continue as a going concern and uncertainty about our financial condition could cause trade creditors to discontinue offering credit to us on acceptable terms or at all. A contraction in the availability of trade credit would increase cash requirements, and could impact our ability to obtain raw materials in a timely manner, which could have a material adverse effect on our business and financial condition. 35 Results of Operations Year Ended December31, 2013 Compared to Year Ended December31, 2012 Year Ended December31, Period over Period Change (in thousands) Net sales $ $ $ ) )% Cost of products 7 Gross profit ) ) Selling, general and administrative expenses 10 Public offering-related costs — ) N/A Impairment of goodwill — N/A Amortization of intangibles 59 Operating (loss) income ) ) * Other expenses (income): Interest expense, net 5 Foreign currency transaction gain ) * Loss on extinguishment of debt — ) N/A Other expense, net 52 * (Loss) income from continuing operations before income taxes ) ) * Income tax provision * (Loss) income from continuing operations $ ) $ $ ) * * Not meaningful Net Sales Consolidated net sales decreased $58.9million, or 12.4%, to $417.7million for the year ended December31, 2013 from $476.6million for the year ended December31, 2012. Consolidated net sales decreased $64.4 million due to lower volumes in North America, Europe Africa, Asia Pacific and Latin America. Consolidated net sales were positively affected by approximately $3.2 million from changes in product mix and approximately $2.3 million due to changes in foreign currency exchange rates, principally the Euro. Cost of Products Cost of products decreased $27.9million, or 7.0%, to $368.7million for the year ended December31, 2013 from $396.6million for the year ended December31, 2012. Cost of products decreased $53.5 million due to the lower volumes, which was partially offset by an increase in raw material costs of $17.0 million that was passed on to our customers in increased selling prices, increased manufacturing costs and approximately $2.2 million from changes in foreign currency, principally the Euro. Gross Profit Consolidated gross profit for the year ended December31, 2013 decreased $31.1million, or 38.8%, to $48.9million compared to $80.0million for the year ended December31, 2012 due to the factors noted above. Gross profit as a percentage of net sales was 11.7% for the year ended December31, 2013, compared to 16.8% for year ended December31, 2012. The decrease in gross profit as a percentage of sales was due to the continued competitive pricing pressure in North America, the weakening European economy, and increases in manufacturing costs in all regions. 36 Selling, General and Administrative Expenses SG&A expenses for the year ended December31, 2013 were $54.4million compared to $49.3million for the year ended December31, 2012, an increase of $5.1 million, or 10.4%.SG&A expenses for the year ended December 31, 2013 increased primarily due to increased professional fees of $3.2 million primarily relating to our refinancing initiative, $1.4 million related to severance and restructuring costs, $0.9 million related to stock-based compensation and an increase of approximately $1.8 million in bad debt expense relating to European and Latin American customers. The increase in severance costs was the result of the departure of our former President and Chief Executive Officer in July 2013 along with the departure of other corporate employees in the third and fourth quarters of 2013. These increases in SG&A were partially offset by a decrease in personnel-related costs associated with reduced head count.SG&A as a percentage of net sales for the year ended December 31, 2013 was 13.0% compared to 10.3% for the year ended December 31, 2012. Goodwill During the second quarter of 2013, we performed an interim assessment of goodwill related to our Europe Africa reporting unit, due to indications that the fair value of this reporting unit may be less than its carrying amount. Such indications included a continued weakening of economic conditions, under-achievement of previous financial projections and projected continued difficulties in the European market. Based on these indications, an interim impairment test was performed, which resulted in an impairment charge totaling $26.5 million being recorded. During the third quarter of 2013, we performed an interim assessment of goodwill for all of our reporting units due to identification of impairment indicators including continuation of an increased competitive environment, under-achievement of previous financial projections, projected continued difficulties in the North America market, and a significant decline in our common stock price beginning in August 2013. The interim impairment test resulted in an impairment charge totaling $25.2 million relating to our North America reporting unit. No impairment charges were required relating to the Asia Pacific and Latin America reporting units. Our annual assessment date of goodwill is October 1, 2013, and on that date we performed an assessment of goodwill for our Asia Pacific and Latin America reporting units, with no impairment charges being required. In addition, we also performed an assessment of goodwill for our Asia Pacific and Latin America reporting units as of December 31, 2013, due to further identification of impairment indicators during the fourth quarter, including the continued decline in our common stock price, not meeting loan covenants, and agreeing to pursue a sale of our company. No impairment charges were required relating to the Asia Pacific and Latin America reporting units as of December 31, 2013. Given the significant assumptions underlying our goodwill assessments and the uncertainties relating to our sale process, it is reasonably possible that our conclusion that the remaining goodwill is not impaired will change in the near term. Other Expenses (Income) Interest expense was $17.6million for the year ended December31, 2013 compared to $16.8million for the year ended December31, 2012. The $0.8million increase in interest expense in the year ended December31, 2013 was due to the write off of approximately $0.5 million of deferred financing costs associated with an amendment, which reduced our borrowing capacity from the previous arrangement. The weighted average debt balance outstanding was $191.1million and $182.6million for the years ended December31, 2013 and 2012, respectively; weighted average effective interest rates were 7.91% and 7.78% for December31, 2013 and 2012, respectively. Income Tax Expense Income tax expense for the years ended December 31, 2013 and 2012 was $5.9 million and $0.4 million, respectively. The difference in the effective tax rate compared with the U.S. federal statutory rate in 2013 is due primarily to nondeductible goodwill impairment, an increase in the valuation allowance relating to U.S. deferred tax assets and to a lesser extent the mix of the international jurisdictional rates and U.S. permanent differences relating to foreign taxes. The realization of the deferred tax assets depends on recognition of sufficient future taxable income in specific tax jurisdictions during periods in which those temporary differences are deductible. Valuation allowances are established when necessary to reduce deferred income tax assets to the amounts we believe are more likely than not to be recovered. In evaluating the valuation allowance, we considered the reversal of existing temporary differences, the existence of taxable income in prior carryback years, tax planning strategies and future taxable income for each of the taxable jurisdictions, the latter two of which involve the exercise of significant judgment. During the year ended December 31, 2013, a full valuation allowance was recorded in the amount of $13.4 million against the U.S. net deferred tax assets, of which $6.9 million related to current year losses and $6.5 million related to beginning of the year deferred tax assets.This was driven by recent negative evidence, including recent losses and expected future losses, overcoming positive evidence. Adjusted EBITDA Adjusted EBITDA (as discussed below) was $15.9million during the year ended December31, 2013, a decrease of $29.8million, or 65.2%, from $45.7million during 2012. The decrease in Adjusted EBITDA was due to the $31.1 million decrease in gross profit and the $5.1 million increase in SG&A expense, which were partially offset by an increase in professional fees, restructuring expense and stock-based compensation add backs.See note (2) to the table set forth in Item 6, “Selected Financial Data,” for a reconciliation of Adjusted EBITDA to net income or loss. 37 Year Ended December31, 2012 Compared to Year Ended December31, 2011 Year Ended December31, Period over Period Change (in thousands) Net sales $ $ $ 3 % Cost of products 1 Gross profit 12 Selling, general and administrative expenses 11 Public offering-related costs — Amortization of intangibles ) 14 Operating income ) 23 Other expenses (income): Interest expense, net ) 16 Foreign currency transaction gain ) ) 19 Loss on extinguishment of debt ) 23 Other expense (income), net 52 ) 95 Income from continuing operations before income taxes ) 56 Income tax provision ) 90 Income from continuing operations $ $ $ 89 % Net Sales Consolidated net sales increased $12.2million, or 2.6%, to $476.6million for the year ended December31, 2012 from $464.4million for the year ended December31, 2011. Consolidated net sales increased $12.1 million due to changes in product mix, $9.7 million due to increased volume, and $4.2 million due to higher selling prices. Consolidated net sales were negatively affected by approximately $13.8million from changes in foreign currency exchange rates, principally the Euro. Cost of Products Cost of products increased $3.8million, or 1.0%, to $396.6million for the year ended December31, 2012 from $392.8million for the year ended December31, 2011. The increase in raw material costs contributed approximately 79%, or $3.0million to the increase in cost of products. The increase in volume shipped and increased manufacturing costs, net of changes in foreign currency, contributed approximately 21%, or $0.8million, to the increase. Gross Profit Consolidated gross profit for the year ended December31, 2012 increased $8.4million, or 11.7%, to $80.0million compared to $71.6million for the year ended December31, 2011. Gross profit increased $10.6 million due to changes in product mix and $1.2 million due to increased volume, partially offset by an increase in manufacturing expenses of $2.2million. Changes in foreign currency exchange rates, principally the Euro, also negatively affected gross profit by $1.2million. Gross profit as a percentage of net sales was 16.8% for the year ended December31, 2012, compared to 15.4% for year ended December31, 2011. Selling, General and Administrative Expenses SG&A expenses for the year ended December31, 2012 were $49.3million compared to $44.5million for the year ended December31, 2011, an increase of $4.8 million, or 10.9%.SG&A expenses increased during the year ended December 31, 2012 when compared to 2011 due to $2.3 million of public company costs and $2.0 million related to the global expansion of our sales force as well as other miscellaneous costs.SG&A as a percentage of net sales for the year ended December 31, 2012 was 10.3% compared to 9.6% for the year ended December 31, 2011. 38 Other Expenses (Income) Interest expense was $16.8million for the year ended December31, 2012 compared to $20.1million for the year ended December31, 2011. The $3.3million decrease in interest expense in the year ended December31, 2012 was due primarily to lower interest rates and $0.8 million of interest capitalized in association with plant, property and equipment. The weighted average debt balance outstanding was $180.7million and $189.4million for the years ended December31, 2012 and 2011, respectively; weighted average effective interest rates were 7.78% and 8.94% for December31, 2012 and 2011, respectively. Loss on extinguishment of debt of $1.6 million in the year ended December 31, 2012 relates to the refinancing of the Second Lien Term Loan as described in “Liquidity and Capital Resources – Description of Credit Facilities” and the $2.0 million in the year ended December 31, 2011 relates to the refinancing of our 11% Senior Notes due 2012 and old revolving credit facility. Income Tax Expense Income tax expense for the year ended December 31, 2012 was $0.4million compared to $3.5million for the year ended December 31, 2011.Our effective tax rates were 18.7% and 81.0% for the years ended December 31, 2012 and 2011, respectively. The difference in the effective tax rate compared with the U.S. federal statutory rate is due to the mix of the international jurisdictional rates and the release of $2.3 million of beginning of year valuation allowance relating to U.S. net operating losses offset by $2.4 million of additional valuation allowance relating to foreign tax credits. Adjusted EBITDA Adjusted EBITDA (as discussed below) from continuing operations was $45.7million during the year ended December31, 2012, an increase of $1.2million, or 2.6%, from $44.5million during 2011. The increase in Adjusted EBITDA was primarily due to the public offering related costs add back of $9.7 million, which was partially offset by a decrease in our operating income.See note (2) to the table set forth in Item 6, “Selected Financial Data” for a reconciliation of Adjusted EBITDA to net income or loss. 39 Liquidity and Capital Resources General We rely on cash from operations, borrowings under our First Lien Credit Facility and Priming Facility when available and other financing arrangements around the world as our primary source of liquidity. As discussed below, as of December 31, 2013, we had no borrowing capacity under our First Lien Credit Facility.Under our Priming Facility, which went into effect as of January 10, 2014, we had $15.0 million of borrowing capacity. As of March 28, 2014, there was $10.8 million outstanding under the Priming Facility and $2.7 million borrowing availability, after availability blocks of $1.5 million. Our primary liquidity needs are to finance working capital, capital expenditures and debt service. The most significant components of our working capital are cash and cash equivalents, accounts receivable, inventories, accounts payable and other current liabilities. The majority of our working capital and capital expenditure needs for our foreign subsidiaries are met through a combination of local cash flow from operations and borrowings made under the foreign credit facilities. Our business is seasonal in nature and traditionally less working capital is needed in the winter and spring.However, we do not believethat cash on hand and borrowings under the Priming Facility and/or our foreign debt facilities and cash generated from operations, will be sufficient to meet working capital requirements, anticipated capital expenditures and scheduled interest payments on indebtedness for the next 12 months. If the lenders accelerate the maturity of our debt, we will not have sufficient cash on hand or borrowing capacity to satisfy these obligations, and may not be able to pay our debt or borrow sufficient funds to refinance it on terms that are acceptable to us or at all. In such event, we would almost certainly be required to file for bankruptcy protection. During 2013, we expanded our borrowing facilities in Asia to finance capital expenditures in the area and fund working capital. We continue to use foreign borrowings both in Asia and Europe to provide cash to our foreign subsidiaries to pay intercompany corporate charges and for products manufactured in the U.S. for intercompany sales. We expect to continue to have these foreign facilities available going forward. Cash and Cash Equivalents As of December31, 2013, we had $14.2million in cash and cash equivalents, a decrease of $3.9million from December 31, 2012 cash and cash equivalents of $18.1million. This decrease was primarily related to net cash used in operating activities of $3.6million. We maintain cash and cash equivalents at various financial institutions located in the United States, Germany, Thailand, Egypt, Chile and China. As of December 31, 2013, $3.1million, or 21.8%, was held in domestic accounts with various institutions and approximately $11.1million, or 78.2%, was held in accounts outside of the United States with various financial institutions. In general, when an entity in a foreign jurisdiction repatriates cash to the United States, the amount of such cash is treated as a dividend taxable at current U.S. tax rates. We have not historically repatriated the earnings of any of our foreign subsidiaries, and we consider our foreign earnings are permanently reinvested. If we were to repatriate earnings from our foreign subsidiaries in the future, we would be subject to U.S. income taxes upon the distribution of cash to us from our non-U.S. subsidiaries. However, our tax attributes may be available to reduce the amount of the additional tax liability. The U.S. tax effects of potential dividends and related foreign tax credits associated with earnings indefinitely reinvested have not been recognized pursuant to ASC-740-10, “Income Taxes.” 40 Description of Credit Facilities First Lien Credit Facility We have the First Lien Credit Facility originally in the amount of $170.0 millionconsisting of term loan commitments originally in the amount of $135.0 million (as amended from time to time, the “First Lien Term Loan”) and $35.0million of revolving loan commitments (as amended from time to time, the “Revolving Credit Facility”). On April 18, 2012, the First Lien Credit Facility was amended to increase the First Lien Term Loan commitments from $135.0 million to $157.0 million, resulting in aggregate capacity of $192.0 million immediately following such amendment. Our company used the additional borrowing capacity under the First Lien Term Loan to repay in full all outstanding indebtedness under, and to terminate, the Second Lien Term Loan (as defined below) and to pay related fees and expenses. The First Lien Credit Facility contains various restrictive covenants that include, among other things, restrictions or limitations on our ability to incur additional indebtedness or issue disqualified capital stock unless certain financial tests are satisfied; pay dividends, redeem subordinated debt or make other restricted payments; make certain loans, investments or acquisitions; issue stock of subsidiaries; grant or permit certain liens on assets; enter into certain transactions with affiliates; merge, consolidate or transfer substantially all of its assets; incur dividend or other payment restrictions affecting certain subsidiaries; transfer or sell assets including, but not limited to, capital stock of subsidiaries; and change the business we conduct. For the twelve months ended June 30, 2013 and December 31, 2012, we were subject to a Total Leverage Ratio (which is based on a trailing twelve months calculation) not to exceed 5.25:1.00 and 5.50:1.00, respectively, and an Interest Coverage Ratio of not less than 2.25:1.00 and 2.15:1.00, respectively.As of June 30, 2013, we were not in compliance with the Total Leverage Ratio covenant necessitating receiving a waiver and sixth amendment to the facility as discussed below. Unless accelerated, the First Lien Credit Facility matures in May 2016. Borrowings under the First Lien Credit Facility incur interest expense that is variable in relation to the London Interbank Offer Rates (“LIBOR”) (and/or Prime) rate. As discussed below, effective October 31, 2013, the interest rates on the First Lien Credit Facility loans increased by 50 basis points and will continue to increase by 50 basis points each quarter going forward if we do not raise the Junior Capital (as defined below). In addition to paying interest on outstanding borrowings under the First Lien Credit Facility, we pay a 0.75% per annum commitment fee to the lenders in respect of the unutilized commitments, and letter of credit fees equal to the LIBOR margin on the undrawn amount of all outstanding letters of credit.As of December 31, 2013, there was $171.8 million outstanding under the First Lien Credit Facility consisting of $153.0 million in term loans and $18.8 million in revolving loans, and the weighted average interest rate on such loans was 9.64%.As of December 31, 2013, we had no capacity under the Revolving Credit Facility after taking into account outstanding loan advances and letters of credit. The obligations under the First Lien Credit Facility are guaranteed on a senior secured basis by us and each of our existing and future wholly-owned domestic subsidiaries, other than GSE International, Inc. and any other excluded subsidiaries. The obligations are secured by a first priority perfected security interest in substantially all of the guarantors’ assets, subject to certain exceptions, permitted liens and permitted encumbrances under the First Lien Credit Facility. On July 30, 2013, we entered into a waiver and sixth amendment to the First Lien Credit Facility (the “Sixth Amendment”), pursuant to which the lenders waived our default arising as a result of the failure by us to be in compliance with the maximum total leverage ratio as of June 30, 2013.The maximum Total Leverage Ratio for the twelve months ending September 30, 2013, December 31, 2013, and March 31, 2014 was also modified to 6.50:1.00, 6.25:1.00, and 5.17:1.00, respectively.Beyond March 31, 2014, the maximum Total Leverage Ratios covenants were not changed by the Sixth Amendment. The Total Leverage Ratio covenant is 4.75:1.00 for the twelve months ended June 30, 2014 and becomes even more restrictive after that date. As of December 31, 2013 the Total Leverage Ratio was 11.44:1.00. 41 In addition, commencing on October 31, 2013 and continuing until our Total Leverage Ratio is less than 5.00:1.00 (the “Required Leveraged Date”), we have agreed that the Total Leverage Ratio as of the last day of any fiscal month that is the first or second fiscal month of a fiscal quarter will not be greater than the maximum Total Leverage Ratio required for the most recently completed fiscal quarter. The Sixth Amendment also increased the margin on the loans by 200 basis points, modified the definition of “EBITDA” to exclude certain expenses from the calculation of EBITDA for purpose of calculating certain debt covenants, and reduced our borrowing capacity under the revolving credit facility from $35.0 million to approximately $21.5 million, $3.0 million of which may be used for letters of credit. After giving effect to the reduced borrowing capacity in accordance with the Sixth Amendment, we have utilized the full capacity under the First Lien Credit Facility. In accordance with the Sixth Amendment, we were required to use our best efforts to raise at least $20.0 million of additional unsecured mezzanine indebtedness or other subordinated capital, reasonably acceptable to General Electric Capital Corporation (the “Junior Capital”), on or before October 31, 2013. In July 2013, we engaged an investment bank to assist us with the process of raising the Junior Capital. We also sought to secure a complete refinancing of our First Lien Credit Facility.We were not successful in raising the Junior Capital or completing the refinancing on acceptable terms.Since we have not yet obtained the Junior Capital, effective October 31, 2013, the margin on the First Lien Credit Facility loans increased by 50 basis points and will increase by 50 basis points each quarter going forward. Currently, we are engaged in a process to sell our company in accordance with the terms of the First Lien Credit Facility (discussed below) and the Priming Facility (discussed below).A description of the sale process is provided below under “Sale of the Company.” As a result of potential defaults under our First Lien Credit Facility during the fourth quarter of 2013, we entered into certain waivers and amendments to the First Lien Credit Facility during the first quarter of 2014, pursuant to which the lenders waived any default arising as a result of the potential failure by us to be in compliance with (i) the maximum total leverage ratio as of September 30, 2013, October 31, 2013, November 30, 2013 and December 31, 2013, and (ii) the minimum interest coverage ratio as of December 31, 2013.The lenders also waived any actual or potential defaults of the maximum total leverage ratio or the minimum interest coverage ratio through April 21, 2014. Based on current facts and circumstances, and in accordance with ASC 470-10-45 we have reclassified our U.S. revolver and term loan balances from long-term to current in our December 31, 2013 Consolidated Balance Sheets. Supplemental First Lien Revolving Credit Agreement – August 2013 On August 8, 2013, we entered into a supplemental $8.0 million First Lien Revolving Credit Agreement (the “First Lien Revolving Facility”) with General Electric Capital Corporation and the other financial institutions party thereto. The Supplemental First Lien Revolving Facility matured on October 31, 2013, at which time it had been paid in full, and the facility was terminated. Supplemental Priming Facility – January 2014 On January 10, 2014, we entered into the $15.0 million Priming Facility with General Electric Capital Corporation and the other financial institutions party thereto.While we believe this new facility will provide liquidity to support operations in the ordinary course of business while we pursue a sale of our company (for a discussion of the sale process, see “Sale of the Company” below), there can be no assurances that the $15.0 million will be sufficient.The Priming Facility bears interest at a rate equal to LIBOR plus 8.00% or a base rate plus 7.00%.The Priming Facility is subject to various additional customary terms and conditions, including conditions to funding.The lenders under the First Lien Credit Facility have approved the senior secured super priority credit facility and the related guarantees to the lenders under the Priming Facility. The assets and stock of our subsidiaries outside of North America are not pledged to secure the Priming Facility. On March 14, 2014, the lenders extended the maturity date of the Priming Facility to April 30, 2014. As of March 28, 2014, there was $10.8 million outstanding under the Priming Facility and $2.7 million borrowing availability, after availability blocks of $1.5 million. 42 Sale of the Company Pursuant to the terms of the First Lien Credit Facility and the Priming Facility, we agreed to pursue a sale process to sell our company and use the proceeds to repay our indebtedness. The First Lien Credit Facility and Priming Facility, both as amended from time to time, set forth a series of milestones, requiring us to, among other things, distribute a final confidential information memorandum to prospective buyers no later than January 17, 2014, which was distributed shortly after such date. Under the terms of the First Lien Credit Facility and the Priming Facility, an acceptable sale must be completed no later than April 21, 2014 and April 30, 2014, respectively. The failure to meet any one of these deadlines would be an event of default under the First Lien Credit Facility and the Priming Facility. We engaged Moelis to assist in a sale process.There can be no assurance that we can conclude an acceptable sale and that if a sale is completed, that our creditors will receive payment in full or that our stockholders will receive any recovery in connection with the sale process. There is a high likelihood that any sale that takes place will be accomplished through a court-supervised bankruptcy process. Such a process could result in the impairment of assets as well as changes in the recoverability and classification of assets and amounts and classification of liabilities. Failure to comply with the financial covenants, or any other non-financial or restrictive covenant, including the covenant to sell our company, would create a default under our First Lien Credit Facility and Priming Facility, assuming we are unable to secure a waiver from ours lenders.Upon a default, our lenders could accelerate the indebtedness under the facilities, foreclose against their collateral or seek other remedies, which would jeopardize our ability to continue our current operations. We may be required to amend our First Lien Credit Facility and/or Priming Facility, refinance all or part of our existing debt, sell assets, incur additional indebtedness raise additional equity or file for bankruptcy protection. Further, based upon our actual performance levels, our senior secured leverage ratio, leverage ratio and minimum interest coverage ratio requirements or other financial covenants could limit our ability to incur additional debt, which could hinder our ability to execute our current business strategy. We cannot predict what actions, if any, our lenders would take following a default with respect to their indebtedness.We do not believe that cash on hand and borrowings under the Priming Facility and/or our foreign debt facilities and cash generated from operations, will be sufficient to meet working capital requirements, anticipated capital expenditures and scheduled interest payments on indebtedness for the next 12 months. If the lenders accelerate the maturity of our debt, we will not have sufficient cash on hand or borrowing capacity to satisfy these obligations, and may not be able to pay our debt or borrow sufficient funds to refinance it on terms that are acceptable us or at all. In such event, we would almost certainly be required to file for bankruptcy protection. Second Lien Term Loan In 2011, we also entered into a 5.5 year, $40.0 million second lien senior secured credit facility consisting of $40.0 million of term loan commitments (the “Second Lien Term Loan”). The Second Lien Term Loan was paid in full on April 18, 2012, and the arrangement was terminated. In connection with this refinancing, we recorded a $1.6million loss from extinguishment of debt, primarily related to the write-off of unamortized debt issuance cost and discount. Senior Notes and Revolving Credit Facility On May 27, 2011, we refinanced our $150.0 million 11% senior notes, as well as $27.0 million in borrowings under the old revolving credit facility with a portion of the net proceeds from the First Lien Credit Facility and Second Lien Term Loan, together with cash on hand. In connection with this refinancing, we recorded a $2.0 million loss from extinguishment of debt, primarily related to the write-off of unamortized debt issuance costs. Capital Leases– On August 17, 2012, we entered into an equipment financing arrangement with CapitalSource Bank.The lease is a three-year lease for equipment cost up to $10.0 million.As of December 31, 2013, there was approximately $2.0 million outstanding under this lease arrangement, with monthly payments of $0.1 million and an implied interest rate of 7.09%. During 2012, we entered into three other capitalized leases with commercial financial institutions. These leases are for terms of three to four years for equipment cost of $0.3 million with implied interest rates from 5.42% to 8.72%. As of December 31, 2013, there was approximately $0.1 million outstanding under these leases. In accordance with the terms of the Sixth Amendment to the First Lien Credit Facility discussed above, we are limited to $6.0 million in total capital leases. 43 Line of Credit – China Bank On May 14, 2013 we entered into a Chinese Yuan (“CNY”) 160.0 million line of credit with the China Construction Bank (“CCB”) consisting of a CNY 90.0 million property, plant and equipment term loan, a CNY 60.0 million working capital credit facility and a CNY 10.0 million international trade financing credit facility as discussed below. There are certain restrictions we have agreed to under this line of credit which include not pledging as collateral any assets of our China entity to any third party except CCB. Term Loans-China Bank As of December 31, 2013, we had two unsecured term loans with the CCB. One loan is denominated in U. S. dollars and the other loan is denominated in the Chinese Yuan (“CNY”). The maximum amount that can be borrowed under these term loans is CNY 90.0 million ($14.7 million). The U. S dollar denominated loan limit is $7.0 million, and the CNY denominated loan limit is CNY 46.0 million ($7.5 million). The borrowings on these loans can only be used to finance the construction of our new facility in China and were entered into on July 8, 2013. Proceeds from the U. S dollar denominated loan are used to purchase machinery and equipment from suppliers not located in China and the proceeds from the CNY denominated loan are used to purchase machinery and equipment from suppliers located in China. Each of these loans is for a term of seven years; interest is paid monthly with semi-annual principal payments beginning December 31, 2015 and ending June 30, 2020. The interest rate for the U. S. dollar denominated loan is LIBOR plus 380 basis points and is reset every three months. The interest rate for the CNY denominated loan is the lending interest rate quoted by the People’s Bank of China and is reset on annual basis. As of December 31, 2013, there was $10.2 million outstanding under these term loans consisting of $4.0 million outstanding under the U. S. dollar denominated loan and CNY 38.1 million ($6.2 million) outstanding under the CNY denominated loan, and the weighted average interest rate was 5.58%. Each term loan agreement contains a subjective acceleration clause. Based on current facts and circumstances and in accordance with ASC 470-10-45, debt outstanding under the term loans with CCB has been classified as current in the Consolidated Balance Sheet. Non-Dollar Denominated Credit Facilities As of December 31, 2013, we had eight credit facilities with several of our international subsidiaries. We have a CNY 60.0 million ($9.8 million) unsecured working capital facility with the CCB and are permitted to make monthly borrowings in both CNY and U. S. dollars. Each monthly borrowing has a maturity date of one year from the borrowing date and interest is paid monthly. The interest rate for U. S. dollar borrowings is LIBOR plus 350 basis points (variable market rate) and is reset every three months. The interest rate for CNY borrowings is the lending interest rate quoted by the People’s Bank of China plus 5.0%. As of December 31, 2013, there was CNY 8.4 million ($1.4 million) outstanding under these term loans consisting of $1.1 million (CNY 6.7 million) outstanding under the U. S. dollar borrowings and CNY 1.7 million ($0.3 million) outstanding under the CNY borrowings, and the weighted average interest rate was 4.26%. This credit facility is subject to an annual renewal review in May of each year and may be terminated by either CCB or us. We have a CNY 10.0 million ($1.6 million) international trade financing credit facility primarily in place to support the issuance of international letters of credit outside of China. There were no amounts outstanding under this credit facility as of December 31, 2013, and we have no immediate plans to borrow under this facility in the foreseeable future. We have two credit facilities with German banks in the amount of EUR6.0million ($8.3million). These revolving credit facilities bear interest at various market rates, and are used primarily to guarantee the performance of European installation contracts and temporary working capital requirements. As of December 31, 2013, there was EUR 1.1 million ($1.5 million) outstanding under the lines of credit, EUR1.7million ($2.4million) of bank guarantees and letters of credit outstanding, and EUR 3.2 million ($4.4 million) available under these credit facilities. In addition there was a EUR 0.1 million ($0.1 million) secured term loan with a German bank outstanding as of December 31, 2013, with a maturity date in March 2014. We have three credit facilities with Egyptian banks in the amount of EGP 15.0million ($2.2million). These credit facilities bear interest at various market rates, and are primarily for cash management purposes. There was EGP 4.8million ($0.7million) outstanding under these lines of credit, EGP 3.1million ($0.4 million) of bank guarantees and letters of credit outstanding, and EGP 7.1 million ($1.1 million) available under these credit facilities as of December 31, 2013. We have a BAHT 600.0 million ($18.3 million) Trade on Demand Financing (accounts receivable) facility with Thai Military Bank Public Company Limited (“TMB”).This facility bears interest at LIBOR plus 1.75%, is unsecured and may be terminated at any time by either TMB or us. This facility permits us to borrow funds upon presentation of proper documentation of purchase orders or accounts receivable from our customers, in each case with a maximum term not to exceed 180 days. We maintain a bank account with TMB, assigns rights to the accounts receivable used for borrowings under this facility, and instruct these customers to remit payments to the bank account with TMB.TMB may, in its sole discretion, deduct or withhold funds from our bank account for settlement of any amounts owed by us under this facility. There was approximately BAHT 487.1 million ($14.8 million) outstanding and BAHT 112.9 million ($3.5 million) available under this facility as of December 31, 2013. We had a CNY 2.1 million ($0.3 million) temporary credit facility with CCB as of December 31, 2012, which had a termination date of January 23, 2013 with an interest rate of 5.6%. The sole purpose of this credit facility was to provide funds, which originated in China, to be deposited with the Chinese Land Bureau (“CLB”), to permit us to bid on the land use right for our new manufacturing facility in Suzhou, Jiangsu Province, China. On January 23, 2013 CLB refunded the deposit to us upon the successful completion of the bid process on the land use right, and we repaid CNY 2.1 million ($0.3 million) to CCB. 44 Cash Flow Analysis A summary of operating, investing and financing activities are shown in the following table: Year Ended December31, (in thousands) Net cash used in operating activities– continuing operations $ ) $ ) $ ) Net cash provided by (used in) operating activities– discontinued operations – ) Net cash used in investing activities– continuing operations ) ) ) Net cash provided by financing activities– continuing operations Net cash used in financing activities– discontinued operations – – ) Effect of exchange rate changes on cash– continuing operations 27 Effect of exchange rate changes on cash– discontinued operations – 43 4 Increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents at end of period $ $ $ Net Cash from Operating Activities Net cash provided by (used in) operating activities consists primarily of net income (loss) adjusted for non-cash items, including depreciation, amortization, and goodwill impairment, and the effect of changes in working capital. Net cash used in operating activities was $3.6million for the year ended December31, 2013 compared to $1.5million in the year ended December31, 2012. The $2.1million increase in cash used in operating activities during 2013 was primarily due to the decrease in gross profit related to competitive pricing pressure having a negative impact on margins, particularly in North America, the decline in sales volumes and increased raw material costs, which was partially offset by a decrease in net working capital during the year ended December31, 2013 as compared with the prior year. Net cash used in operating activities was $1.5million for the year ended December31, 2012 compared to $4.1million in the year ended December31, 2011. The $2.6million decrease in cash used in operating activities was due partially to a slight increase in net income and higher non-cash expense items during the year ended December31, 2012 as compared with the prior year. Net Cash from Investing Activities Net cash provided by (used in) investing activities consists primarily of: · capital expenditures for growth; · capital expenditures for facility maintenance, including machinery and equipment improvements to extend the useful life of the assets; and · the acquisition of SynTec, LLC in 2013. Net cash used in investing activities during the year ended December 31, 2013 was $29.3 million compared to $26.1 million during the year ended December 31, 2012. Capital expenditures during the year ended December 31, 2013 were $19.7 million, which related to expansion in Asia Pacific and Middle East and construction of our new facility in China.Net cash used in investing activities during the year ended December 31, 2013 includes approximately $9.7 million related to the acquisition of SynTec’ LLC on February 4, 2013. Net cash used in investing activities during the year ended December31, 2012 was $26.1million compared to $11.7million during the year ended December31, 2011. Capital expenditures during the year ended December31, 2012 consisted of $22.5 million of growth expenditures (which includes $8.5 millionrelated to a strategic acquisition of production equipment) and $3.6million of maintenance expenditures.Capital expenditures during the year ended December31, 2011 consisted of $3.3million of growth expenditures, $3.3million of maintenance expenditures and $5.1million related to improving the functionality of our ERP system. 45 Net Cash from Financing Activities Net cash provided by (used in) financing activities consists primarily of borrowings and repayments related to our credit facilities, fees and expenses paid in connection with our credit facilities and, in 2012, proceeds from our IPO. Net cash provided by financing activities was $28.8 million during the year ended December 31, 2013 compared to $36.7 million during the year ended December 31, 2012. The $7.9 million decrease in net cash provided by financing activities during 2013 was due to net proceeds received from our debt of $29.8 million during the year ended December 31, 2013 while the year ended December 31, 2012 had the net proceeds from our IPO during February 2012 of $65.9 million, which was partially offset by the net repayment of $28.5 million on our debt. Net cash provided by financing activities was $36.7million during the year ended December31, 2012 compared to $4.7million during the year ended December31, 2011. This change was attributable primarily to the $65.9 million of net proceeds received from our IPO and $126.3 million in gross borrowings under lines of credit and credit facilities, partially offset by $154.8 million in debt repayments. Off-Balance Sheet Arrangements As of December31, 2013, we had no off-balance sheet arrangements. In addition, we do not have any interest in entities referred to as variable interest entities, which includes special purpose entities and other structured finance entities. Contractual Obligations The following table represents a summary of our estimated future payments under contractual cash obligations as of December31, 2013. Changes in our business needs, cancellation provisions, changing interest rates and other factors may result in actual payments differing from these estimates. We cannot provide certainty regarding the timing and amounts of payments. Payments Due by Period Total Lessthan 1Year 1-3Years 3-5Years More than 5 Years Contractual Obligations: Credit Facilities(1) $ $ $ $
